Statement of Additional Information August 1, 2010 Investment Adviser: Merk Investments, LLC 555 Bryant Street #455 Palo Alto, California 94301 Account Information and Shareholder Services: Attn: Transfer Agent Atlantic Fund Administration, LLC P.O. Box 588 Portland, Maine 04112 (866) 637-5386 Merk Absolute Return Currency Fund Investor Shares ( MABFX ) Institutional Shares (MAAIX) Merk Asian Currency Fund Investor Shares ( MEAFX ) Institutional Shares (MASIX) Merk Hard Currency Fund Investor Shares ( MERKX ) Institutional Shares (MHCIX) This Statement of Additional Information supplements the Prospectus dated August 1, 2010, as may be amended from time to time, offering Investor Shares and Institutional Shares of each of the following funds, each a separate series of Forum Funds, a registered, open-end management investment company. Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Hard Currency Fund This SAI is not a prospectus and should only be read in conjunction with the Prospectus.You may obtain the Prospectus, without charge, by contacting Atlantic Fund Administration, LLC at the address or telephone number listed above. Financial statements for the Funds for the fiscal period ended March 31, 2010, are included in the Annual Report to shareholders. Financial statements are incorporated by reference into, and are legally a part of, this SAI. Copies of the Annual Report may be obtained when they are available, without charge, upon request by contacting Atlantic Fund Administration, LLC at the address or telephone number listed above. Table of Contents Glossary 1 Investment Policies and Risks 3 Investment Limitations 22 Management 23 Portfolio Transactions 35 Purchase and Redemption Information 39 Taxation 40 Other Matters 45 Appendix A – Description of Securities Ratings A-1 Appendix B – Miscellaneous Tables B-1 Appendix C – Proxy Voting Procedures C-1 Appendix D – Adviser Proxy Voting Procedures D-1 Glossary As used in this SAI, the following terms have the meanings listed. “Administrator” means Atlantic in its capacity as administrator to the Fund. “Adviser” means Merk Investments, LLC, the Fund’s investment adviser. “Atlantic” means Atlantic Fund Administration, LLC. “Board” means the Board of Trustees of the Trust. “CFTC” means the U.S. Commodity Futures Trading Commission. “Code” means the Internal Revenue Code of 1986, as amended, and includes the regulations thereunder, IRS interpretations or similar authority upon which the Fund may rely. “Custodian” means Citibank, N.A “Distributor” means Foreside Fund Services, LLC. “Fitch” means Fitch Ratings. “Fund” means each of the Merk Absolute Return Currency, Merk Asian Currency Fund and the Merk Hard Currency Fund, each a series of the Trust.As the context may require, the term “the Fund” as used herein shall refer to all of the foregoing series of the Trust simultaneously, or to the particular series of the Trust under discussion. “Fund Accountant” means Atlantic in its capacity as fund accountant to the Fund. “Independent Trustee” means a Trustee that is not an interested person of the Trust, as that term is defined in Section 2(a)(19) of the 1940 Act, as defined below. “IRS” means the U.S. Internal Revenue Service. “Moody’s” means Moody’s Investors Service, Inc. “NAV” means net asset value per share. “NRSRO” means a nationally recognized statistical rating organization. “SAI” means this Statement of Additional Information. “SEC” means the U.S. Securities and Exchange Commission. “S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies. “Transfer Agent” means Atlantic Shareholder Services, LLC. “Trust” means Forum Funds, a Delaware statutory trust. “U.S. Government Securities” means obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. 1 “1933 Act” means the Securities Act of 1933, as amended, including rules and regulations as promulgated thereunder. “1934 Act” means the Securities Exchange Act of 1934, as amended, including rules and regulations as promulgated thereunder. “1940 Act” means the Investment Company Act of 1940, as amended, including rules and regulations SEC interpretations and any exemptive orders or interpretive relief aspromulgated thereunder. 2 1.Investment Policies and Risks The Merk Absolute Return Currency Fund is a diversified series of the Trust. The Merk Asian Currency Fund is a diversified series of the Trust.The Merk Hard Currency Fund is a non-diversified series of the Trust.This section discusses investments that the Funds can make. Please see the Prospectus for a discussion of the principal policies and risks of investing in the Funds. The greatest risk of investing in a mutual fund is that its returns will fluctuate and you could lose money.Recent events in the financial sector have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets.Both domestic and foreign equity markets could experience increased volatility and turmoil, with issuers that have exposure to the real estate, mortgage and credit markets particularly affected, and it is uncertain whether or for how long these conditions could continue.The U.S. Government has already taken a number of unprecedented actions to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and, in some cases, a lack of liquidity. Reduced liquidity in equity, credit and fixed-income markets may adversely affect many issuers worldwide.This reduced liquidity may result in less money being available to purchase raw materials, goods and services from emerging markets, which may, in turn, bring down the prices of these economic staples.It may also result in emerging market issuers having more difficulty obtaining financing, which may, in turn, cause a decline in their stock prices.These events and possible continued market turbulence may have an adverse effect on the Funds. A.Security Ratings Information The Fund’s investments in fixed income, preferred and convertible securities are subject to credit risk relating to the financial condition of the issuers of the securities. The Fund may invest in investment grade debt securities and non-investment grade debt securities. Investment grade means rated in the top four long-term rating categories by an NRSRO, or unrated and determined by the Adviser to be of comparable quality. The lowest ratings that are investment grade for corporate bonds, including convertible bonds, are “Baa” in the case of Moody’s and “BBB” in the case of S&P and Fitch; for preferred stock the lowest ratings are “Baa” in the case of Moody’s and “BBB” in the case of S&P. The Fund may invest up to 5% of its total assets in non-investment grade debt securities. Non-investment grade debt securities (commonly known as “junk bonds”) have significant speculative characteristics and generally involve greater volatility of price than investment grade securities. Unrated securities may not be as actively traded as rated securities. The Fund may retain securities whose rating has been lowered below the lowest permissible rating category (or that are unrated and determined by the Adviser to be of comparable quality to securities whose rating has been lowered below the lowest permissible rating category) if the Adviser determines that retaining such security is in the best interests of the Fund. Because a downgrade often results in a reduction in the market price of the security, sale of a downgraded security may result in a loss. Moody’s, S&P and other NRSROs are private services that provide ratings of the credit quality of debt obligations, including convertible securities. A description of the range of ratings assigned to various types of bonds and other securities by several NRSROs is included in Appendix A to this SAI. The Fund may use these ratings to determine whether to purchase, sell or hold a security. Ratings are general and are not absolute standards of quality. Securities with the same maturity, interest rate and rating may have different market prices. If an issue of securities ceases to be rated or if its rating is reduced after it is purchased by The Fund, the Adviser will determine whether the Fund should continue to hold the obligation. To the extent that the ratings given by a NRSRO may change as a result of changes in such NRSRO or their rating systems, the Adviser may attempt to substitute comparable ratings or/and use such information to determine whether the Fund should continue to hold the obligation. Credit ratings attempt to evaluate the safety of principal and interest payments and do not evaluate the risks of fluctuations in market value. The rating of an issuer is a rating agency’s view of potential developments related to the issuer and may not necessarily reflect actual outcomes. Also, rating agencies may fail to make timely changes in credit ratings. An issuer’s current financial condition may be better or worse than a rating indicates. 3 B. Equity Securities 1. Common and Preferred Stock General. The Merk Hard Currency Fund may invest in common and preferred stock. Common stock represents an equity (ownership) interest in a company, and usually possesses voting rights and earns dividends. Dividends on common stock are not fixed but are declared at the discretion of the issuer. Common stock generally represents the riskiest investment in a company. In addition, common stock generally has the greatest appreciation and depreciation potential because increases and decreases in earnings are usually reflected in a company’s common stock price. Preferred stock is a class of stock having a preference over common stock as to the payment of dividends or the recovery of investment should a company be liquidated, or both,although preferred stock is usually junior to the debt securities of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. Risks. The fundamental risk of investing in common and preferred stock is the possibility that the value of the stock might decrease. Stock values fluctuate in response either to the activities of an individual company or to general market and/or economic conditions. Historically, common stocks have provided greater long-term returns and have entailed greater short-term risks than preferred stocks, fixed-income and money market investments. The market value of all securities, including common and preferred stocks, is based upon the market’s perception of value and not necessarily the book value of an issuer or other objective measure of a company’s worth. If you invest in the Fund, you should be willing to accept the risks of the stock market and should consider an investment in the Fund only as a part of your overall investment portfolio. 2. Convertible Securities General. The Merk Hard Currency Fund and the Merk Absolute Return Currency Fund may invest in convertible securities, including foreign securities convertible into foreign common stock. Convertible securities include debt securities, preferred stock or other securities that may be converted into or exchanged for a given amount of common stock of the same or a different issuer during a specified period and at a specified price in the future. A convertible security entitles the holder to receive interest on debt or the dividend on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Convertible securities rank senior to common stock in a company’s capital structure but are usually subordinate to comparable non-convertible securities. Convertible securities have unique investment characteristics in that they generally: (1)have higher yields than the underlying common stocks, but lower yields than comparable non-convertible securities; (2)are less subject to fluctuation in value than the underlying common stocks since they have fixed-income characteristics; and (3)provide the potential for capital appreciation if the market price of the underlying common stock increases. A convertible security may be subject to redemption at the option of the issuer at a price established in the convertible security’s governing instrument. If a convertible security is called for redemption, the Funds will be required to permit the issuer to redeem the security, convert it into the underlying common stock or sell it to a third party. Risks.Investment in convertible securities generally entails less risk than an investment in the issuer’s common stock. Convertible securities are typically issued by smaller capitalization companies whose stock price may be volatile. Therefore, the price of a convertible security may reflect variations in the price of the underlying common stock in a way that nonconvertible debt does not. The extent to which such risk is reduced, however, depends in large measure upon the degree to which the convertible security sells above its value as a fixed-income security. 4 3. Warrants General. The Funds may invest in warrants. Warrants are securities, typically issued with preferred stock or bonds that give the holder the right to purchase a given number of shares of common stock at a specified price and time. The price usually represents a premium over the applicable market value of the common stock at the time of the warrant’s issuance. Warrants have no voting rights with respect to the common stock, receive no dividends and have no rights with respect to the assets of the issuer. Risks. Investments in warrants involve certain risks, including the possible lack of a liquid market for the resale of the warrants, potential price fluctuations due to adverse market conditions or other factors and failure of the price of the common stock to rise. If the warrant is not exercised within the specified time period, it becomes worthless. 4. Depositary Receipts General. The Funds may invest in sponsored and unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”), Global Depositary Receipts (“GDRs”), Holding Company Depositary Receipts (“HOLDRs”), New York Registered Shares (“NYRs”) or American Depositary Shares (“ADSs”). ADRs typically are issued by a U.S. bank or trust company, evidence ownership of underlying securities issued by a foreign company, and are designed for use in U.S. securities markets. EDRs are issued by European financial institutions and typically trade in Europe and GDRs are issued by European financial institutions and typically trade in both Europe and the United States.HOLDRs trade on the New York Stock Exchange (“NYSE”) and are fixed baskets of U.S. or foreign stocks that give an investor an ownership interest in each of the underlying stocks.NYRs, also known as Guilder Shares since most of the issuing companies are Dutch, are dollar-denominated certificates issued by foreign companies specifically for the U.S. market.ADSs are shares issued under a deposit agreement that represents an underlying security in the issuer’s home country.(An ADS is the actual share trading, while an ADR represents a bundle of ADSs.)The Funds may invest in depositary receipts in order to obtain exposure to foreign securities markets. Risks. Unsponsored depositary receipts may be created without the participation of the foreign issuer. Holders of these receipts generally bear all the costs of the depositary receipt facility, whereas foreign issuers typically bear certain costs in a sponsored depositary receipt. The bank or trust company depositary of an unsponsored depositary receipt may be under no obligation either to distribute shareholder communications received from the foreign issuer or to pass through voting rights. Accordingly, available information concerning the issuer may not be current and the prices of unsponsored depositary receipts may be more volatile than the prices of sponsored depositary receipts. The securities underlying ADRs trade on forein exchanges at times when the U.S. markets are not open for trading. As a result, the value of ADRs representing those underlying securities may change materially at times when the U.S. markets are not open for trading. C. Fixed-income Securities 1. General Money Market Instruments and Other Securities.The Funds may invest in U.S. dollar and non-U.S. dollar denominated money market instruments and similar securities, including debt obligations issued by the U.S. and foreign national, provincial, state or municipal governments or their political subdivisions.The Funds may also invest in (1) money market instruments and similar securities issued by international organizations designated or supported by governmental entities (e.g., the World Bank and the European Community); (2) non-dollar securities issued by the U.S. government; and (3) foreign corporations.Money market instruments in which the Funds may invest include short-term government securities, floating and variable rate notes, commercial paper, repurchase agreements, CDs, time deposits, bankers’ acceptances, and other short-term liquid instruments. Government Securities.The Funds may invest in U.S. and foreign government securities.U.S. government securities include securities issued by the U.S. Treasury and by U.S. Government agencies and instrumentalities.U.S. Government Securities may be supported bythe full faith and credit of the U.S. 5 (such as the mortgage-related securities and certificates of the Government National Mortgage Association and securities of the Small Business Administration); by the right of the issuer to borrow from the U.S. Treasury (for example, Federal Home Loan Bank securities); bythe discretionary authority of the U.S. Treasury to lend to the issuer (for example, Fannie Mae (formerly the Federal National Mortgage Association (“FNMA”)) securities); or solely by the creditworthiness of the issuer (such as, Federal Home Loan Mortgage Corporation (“FHLMC”) securities). Holders of U.S. government securities not backed by the full faith and credit of the U.S. must look principally to the agency or instrumentality issuing the obligation for repayment and may not be able to assert a claim against the U.S. in the event that the agency or instrumentality does not meet its commitment.No assurance can be given that the U.S. Government would provide support if it were not obligated to do so by law.Neither the U.S. Government nor any of its agencies or instrumentalities guarantees the market value of the securities they issue. Foreign government securities may include direct obligations, as well as obligations guaranteed by the foreign government. Each Fund may invest 80% or more of its assets inforeign government securities.Securities based on the same currency may be affected similarly by political, economic and business developments, changes and conditions relevant in the markets.For purposes of the Funds’ concentration policies, the Funds do not consider foreign government securities to be part of any industry. Mortgage-Backed Securities.Mortgage-backed securities represent direct or indirect participations in, or are secured by and payable from, pools of mortgage loans. Those securities may be guaranteed by a U.S. Government agency or instrumentality (such as Ginnie Mae); issued and guaranteed by government-sponsored stockholder-owned corporations, though not backed by the full faith and credit of the United States (such as by Fannie Mae or Freddie Mac, and described in greater detail below); or issued by fully private issuers. Private issuers are generally originators of and investors in mortgage loans and include savings associations, mortgage bankers, commercial banks, investment bankers, and special purpose entities. Private mortgage-backed securities may be supported by U.S. Government agency mortgage-backed securities or some form of non-governmental credit enhancement. Government-related guarantors (i.e., not backed by the full faith and credit of the U.S. Government) include Fannie Mae and Freddie Mac. Fannie Mae is a government-sponsored corporation owned by stockholders. It is subject to general regulation by the Federal Housing Finance Authority (“FHFA”). Fannie Mae purchases residential mortgages from a list of approved seller/servicers that include state and federally chartered savings and loan associations, mutual savings banks, commercial banks and credit unions and mortgage bankers. Fannie Mae guarantees the timely payment of principal and interest on pass-through securities that it issues, but those securities are not backed by the full faith and credit of the U.S. Government. Freddie Mac is a government-sponsored corporation formerly owned by the twelve Federal Home Loan Banks and now owned by stockholders. Freddie Mac issues Participation Certificates (“PCs”), which represent interests in mortgages from Freddie Mac’s national portfolio. Freddie Mac guarantees the timely payment of interest and ultimate collection of principal on the PCs it issues, but those PCs are not backed by the full faith and credit of the U.S. Government. The U.S. Treasury has historically had the authority to purchase obligations of Fannie Mae and Freddie Mac.In addition, in 2008, due to capitalization concerns, Congress provided the U.S. Treasury with additional authority to lend Fannie Mae and Freddie Mac emergency funds and to purchase the companies’ stock, as described below.In September 2008, the U.S. Treasury and the FHFA announced that Fannie Mae and Freddie Mac had been placed in conservatorship. Since 2009 both Fannie Mae and Freddie Mac have received significant capital support through U.S. Treasury stock purchases. The U.S. Treasury announced in December 2009 that it would continue that support for the entities’ capital as necessary to prevent a negative net worth for at least the next three years. 6 The continuing commitment of the U.S. Treasury is critical to their solvency. In addition, the Federal Reserve exercised its separate authority in 2009 to purchase mortgage-backed securities of Fannie Mae and Freddie Mac; the rate of those purchases is expected to slow and terminate in early 2010.While the U.S. Treasury is committed to offset negative equity at Fannie Mae and Freddie Mac through its stock purchases, no assurance can be given that the Federal Reserve, U.S. Treasury, or FHFA initiatives discussed above will ensure that Fannie Mae and Freddie Mac will remain successful in meeting their obligations with respect to the debt and mortgage-backed securities they issue. In addition, the future of the entities is in serious question as the U.S. Government reportedly is considering multiple options, ranging on a spectrum from nationalization, privatization, or abolishment. Fannie Mae and Freddie Mac also have been the subject of several class action lawsuits and investigations by federal regulators over certain accounting, disclosure, or corporate governance matters.Such legal proceedings and investigations, and any resulting restatements of financial statements, may adversely affect the guaranteeing entities and, as a result, the payment of principal or interest on their securities. Corporate Debt Obligations.The Funds may invest in U.S. and foreign corporate debt obligations.Corporate debt obligations include corporate bonds, debentures, notes, commercial paper and other similar corporate debt instruments.These instruments are used by companies to borrow money from investors.The issuer pays the investor a fixed or variable rate of interest and must repay the amount borrowed at maturity.Commercial paper (short-term unsecured promissory notes) is issued by companies to finance their current obligations and normally has a maturity of less than 9 months.The Funds may also invest in corporate fixed-income securities registered and sold in the U.S. by foreign issuers (Yankee bonds) and those sold outside the U.S. by foreign or U.S. issuers (Eurobonds). The Funds may also invest in lower-rated or high-yield corporate debt obligations (commonly known as “junk bonds”).Investment grade corporate bonds are those rated BBB or better by S&P or Baa or better by Moody’s.Securities rated BBB by S&P are considered investment grade, but Moody’s considers securities rated Baa to have speculative characteristics.Junk bonds generally offer a higher current yield than that available for higher-grade debt obligations.However, lower-rated debt obligations involve higher risks, in that they are especially subject to adverse changes in general economic conditions and in the industries in which the issuers are engaged, to changes in the financial condition of the issuers and to price fluctuations in response to changes in interest rates. Variable Amount Master Demand Notes.Variable amount master demand notes are unsecured demand notes that permit investment of fluctuating amounts of money at variable rates of interest pursuant to arrangements with issuers who meet certain quality criteria.All variable amount master demand notes acquired by the Funds will be payable within a prescribed notice period not to exceed seven days. Variable and Floating Rate Securities.The Funds may invest in variable and floating rate securities.Fixed-income securities that have variable or floating rates of interest may, under certain limited circumstances, have varying principal amounts. These securities pay interest at rates that are adjusted periodically according to a specified formula, usually with reference to one or more interest rate indices or market interest rates (the “underlying index”). The interest paid on these securities is a function primarily of the underlying index upon which the interest rate adjustments are based. These adjustments minimize changes in the market value of the obligation. Similar to fixed rate debt instruments, variable and floating rate instruments are subject to changes in value based on changes in market interest rates or changes in the issuer’s creditworthiness. The rate of interest on securities may be tied to U.S. Government Securities or indices on those securities as well as any other rate of interest or index. Variable and floating rate demand notes of corporations are redeemable upon a specified period of notice.These obligations include master demand notes that permit investment of fluctuating amounts at varying interest rates under direct arrangements with the issuer of the instrument.The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice. Certain securities may have an initial principal amount that varies over time based on an interest rate index, and, accordingly, the Funds might be entitled to less than the initial principal amount of the security upon the security’s maturity.The Funds intend to purchase these securities only when the Adviser believes the 7 interest income from the instrument justifies any principal risks associated with the instrument. The Adviser may attempt to limit any potential loss of principal by purchasing similar instruments that are intended to provide an offsetting increase in principal. There can be no assurance that the Adviser will be able to limit the effects of principal fluctuations and, accordingly, the Funds may incur losses on those securities even if held to maturity without issuer default. There may not be an active secondary market for any particular floating or variable rate instruments, which could make it difficult for the Funds to dispose of the instrument during periods that the Funds are not entitled to exercise any demand rights it may have. The Funds could, for this or other reasons, suffer a loss with respect to those instruments. The Adviser monitors the liquidity of the Funds’ investment in variable and floating rate instruments, but there can be no guarantee that an active secondary market will exist. Financial Institution Obligations.The Funds may invest in financial institution obligations.Obligations offinancial institutions include certificates of deposit, bankers’ acceptances, time deposits and other short-term debt obligations.Certificates of deposit represent an institution’s obligation to repay funds deposited with it that earn a specified interest rate over a given period.Bankers’ acceptances are negotiable obligations of a bank to pay a draft which has been drawn by a customer and are usually backed by goods in international trade. Time deposits are non-negotiable deposits with a banking institution that earn a specified interest rate over a given period. Certificates of deposit and fixed time deposits, which are payable at the stated maturity date and bear a fixed rate of interest, generally may be withdrawn on demand by the Funds but may be subject to early withdrawal penalties which could reduce the Funds’ performance. Although fixed time deposits do not in all cases have a secondary market, there are no contractual restrictions on the Funds’ right to transfer a beneficial interest in the deposits to third parties. 2. Risks General. The market value of the interest-bearing debt securities held by the Funds will be affected by changes in interest rates. There is normally an inverse relationship between the market value of securities sensitive to prevailing interest rates and actual changes in interest rates. The longer the remaining maturity (and duration) of a security, the more sensitive the security is to changes in interest rates. All fixed-income securities, including U.S. Government Securities, can change in value when there is a change in interest rates. Changes in the ability of an issuer to make payments of interest and principal and in the markets’ perception of an issuer’s creditworthiness will also affect the market value of that issuer’s fixed-income securities. As a result, an investment in the Funds is subject to risk even if all fixed-income securities in each Fund’s investment portfolio are paid in full at maturity. In addition, certain fixed-income securities may be subject to extension risk, which refers to the change in total return on a security resulting from an extension or abbreviation of the security’s maturity. Yields on debt securities are dependent on a variety of factors, including the general conditions of the fixed-income securities markets, the size of a particular offering, the maturity of the obligation and the rating of the issue. Under normal conditions, fixed-income securities with longer maturities tend to offer higher yields and are generally subject to greater price movements than obligations with shorter maturities. The issuers of debt securities are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its fixed-income securities. Bankruptcy, litigation or other conditions may impair an issuer’s ability to pay, when due, the principal of and interest on its fixed-income securities. 8 Interest Rate.The market value of the interest-bearing debt securities held by the Funds will be affected by changes in interest rates.There is normally an inverse relationship between the market value of securities sensitive to prevailing interest rates and actual changes in interest rates. The longer the remaining maturity (and duration) of a security, the more sensitive the security is to changes in interest rates.All fixed-income securities, including U.S. Government Securities, can change in value when there is a change in interest rates.Changes in the ability of an issuer to make payments of interest and principal and in the markets’ perception of an issuer’s creditworthiness will also affect the market value of that issuer’s fixed-income securities.As a result, an investment in the Funds is subject to risk even if all fixed-income securities in the Funds’ investment portfolio are paid in full at maturity.In addition, certain fixed-income securities may be subject to extension risk, which refers to the change in total return on a security resulting from an extension or abbreviation of the security’s maturity. Yields on debt securities are dependent on a variety of factors, including the general conditions of the fixed-income securities markets, the size of a particular offering, the maturity of the obligation and the rating of the issue.Under normal conditions, fixed-income securities with longer maturities tend to offer higher yields and are generally subject to greater price movements than obligations with shorter maturities. The issuers of debt securities are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its fixed-income securities.Bankruptcy, litigation or other conditions may impair an issuer’s ability to pay, when due, the principal of and interest on its fixed-income securities. Credit.The Funds’ investment in fixed-income securities is subject to the credit risk relating to the financial condition of the issuers of the securities that each Fund holds.The Funds may invest in high yield securities that provide poor protection for payment of principal and interest but may have greater potential for capital appreciation than do higher quality securities.These securities also have greater risk of default or price changes due to changes in the issuers’ creditworthiness than do higher quality securities.The market for these securities may be thinner and less active than that for higher quality securities, which may affect the price at which the lower rated securities can be sold.In addition, the market prices of these securities may fluctuate more than the market prices of higher quality securities and may decline significantly in periods of general economic difficulty or rising interest rates.Under such conditions, the Funds may have to use subjective rather than objective criteria to value its high yield/high risk securities investments accurately and may rely more heavily on the judgment of the Adviser to do so. Moody’s, S&P and other NRSROs are private services that provide ratings of the credit quality of debt obligations, including convertible securities.See, “Securities Ratings Information” above. D. Foreign Investments 1. General Risks The Funds may invest in foreign securities.Investments in the securities of foreign issuers may involve risks in addition to those normally associated with investments in the securities of U.S. issuers.All foreign investments are subject to risks of: (1) foreign political and economic instability; (2) adverse movements in foreign exchange rates; (3) the imposition or tightening of exchange controls or other limitations on repatriation of foreign capital; and (4) changes in foreign governmental attitudes toward private investment, including potential nationalization, increased taxation or confiscation of a Fund’s assets. In addition, dividends payable on foreign securities may be subject to foreign withholding taxes, thereby reducing the income available for distribution to you.Foreign brokerage commissions and custody fees are generally higher than those in the United States.Foreign accounting, auditing and financial reporting standards differ from those in the United States and therefore, less information may be available about foreign companies than is available about comparable U.S. companies.Foreign securities also may trade less frequently and with lower volume and may exhibit greater price volatility than U.S. securities. 9 Changes in foreign exchange rates will affect the U.S. dollar value of all foreign currency-denominated securities held by the Funds.Exchange rates are influenced generally by the forces of supply and demand in the foreign currency markets and by numerous other political and economic events occurring outside the United States, many of which may be difficult, if not impossible, to predict. Income from foreign securities will be received and realized in foreign currencies and each Fund is required to compute and distribute income in U.S. dollars.Accordingly, a decline in the value of a particular foreign currency against the U.S. dollar after a Fund’s income has been earned and computed in U.S. dollars may require that Fund to liquidate portfolio securities to acquire sufficient U.S. dollars to make a distribution.Similarly, if the exchange rate declines between the time a Fund incurs expenses in U.S. dollars and the time such expenses are paid, that Fund may be required to liquidate additional foreign securities to purchase the U.S. dollars required to meet such expenses. 2. Asian and Emerging Markets Risks The value of Merk Asian Currency Fund’s assets may be adversely affected by political, economic, social and religious instability; changes in laws or regulations of countries within Asia; international relations with other nations; and military activity. Furthermore, the economies of many Asian countries may differ from the economies of more developed countries in many respects, such as rate of growth, inflation, capital reinvestment, resource self-sufficiency, financial system stability, the national balance of payment position, and sensitivity to changes in global trade. The governments of certain countries have placed restrictions on the operational freedom of private enterprise, and have or may nationalize private assets, including securities held by a Fund. Asian countries also have different accounting standards, corporate disclosure, governance and regulatory requirements than does the United States. As a result, there may be less publicly available information about securities in Asian countries. There is generally less governmental regulation of stock exchanges, brokers and issuers than in the United States, which may result in less transparency with respect to Asian securities. A Fund may have difficulty obtaining or enforcing judgments against issuers of Asian securities. Any adverse event in the Asian markets may have a significant adverse effect on the economies of the region as well as the Funds. Many Asian countries are considered emerging markets. Investing in emerging markets involve greater risks than investing in more developed markets because, among other things, emerging markets are often less stable politically and economically. The economies of emerging market countries are smaller and less developed than that of the United States.Securities markets of such countries are substantially smaller, less liquid, and more volatile than securities markets in the United States.Brokerage commissions, custodian services fees, withholding taxes, and other costs relating to investment in emerging markets are generally higher than in the United States. 3. Custody Risk Custody risk refers to the risks in the process of clearing and settling trades and to the holding of securities by local banks, agents and depositories. Acquiring, holding and transferring interests in securities by book-entry through any security intermediary is subject to the laws and contractual provisions governing the relationship with the intermediary, as well as the laws and contractual provisions governing the relationship with the intermediary, as well as the laws and contractual provisions governing the relationship between such intermediary and each other intermediary, if any, standing between themselves and the individual security. Low trading volumes and volatile prices in less developed markets make trades harder to complete and settle. Local agents are held only to the standards of care in the local markets.Governments or trade groups may compel local agents to hold securities in designated depositories that are not subject to independent evaluation. The less developed a country's securities market is, the greater the likelihood of custody problems. 4. Foreign Real Estate Investment Trusts The Merk Absolute Return Currency Fund may invest in non-U.S. real estate investment trusts (“REITs”).REITs are companies that pool investor funds to invest primarily in income producing real estate or real estate related loans or interests.U.S. REITs are not taxed on income distributed to shareholders if, among 10 other things, they distribute to shareholders substantially all of their taxable income each year, except net capital gains.Similarly, foreign REITs generally are not subject to corporate income tax in their home countries, provided they distribute a significant percentage of their net income each year to stockholders and meet certain other requirements.The Fund is not limited to investing in foreign REITs, although it is expected that to the extent that the Fund invests in REITs it will invest in foreign REITs.Such REITs, as real estate instruments, are subject to risks similar to those associated with direct ownership of real estate, including changes in local and general economic conditions, vacancy rates, interest rates, zoning laws, rental income, property taxes, operating expenses and losses from casualty or concentration.An investment in REITs is subject to additional risks, including poor performance by the manager of the REIT, adverse tax consequences, and limited diversification resulting from being invested in a limited number or type of properties or a narrow geographic area.In addition, investing in foreign REITs carries the risks associated with investing in foreign instruments, including but not limited to, fluctuations in currency rates, political, diplomatic or economic conditions and regulatory requirements in other countries. E. Foreign Currencies Transactions 1. General The Funds may temporarily hold funds in bank deposits in foreign currencies during the completion of investment programs.A Fund may conduct foreign currency exchange transactions either on a spot (cash) basis at the spot rate prevailing in the foreign exchange market or by entering into a forward foreign currency contract.Such a forward contract involves an obligation to purchase or sell a specific amount of a specific currency at a future date, which may be any fixed number of days (usually less than one year) from the date of the contract agreed upon by the parties, at a price set at the time of the contract.Forward contracts are considered “derivatives” financial instruments whose performance is derived, at least in part, from the performance of another asset (such as a security, currency or an index of securities).A Fund enters into forward contracts in order to “lock in” the exchange rate between the currency it will deliver and the currency it will receive for the duration of the contract.In addition, a Fund may enter into forward contracts to hedge against risks arising from securities a Fund owns or anticipates purchasing, or the U.S. dollar value of interest and dividends paid on those securities. At or before settlement of a forward currency contract, a Fund may either deliver the currency or terminate its contractual obligation to deliver the currency by purchasing an offsetting contract.If a Fund makes delivery of the foreign currency at or before the settlement of a forward contract, it may be required to obtain the currency through the conversion of assets of a Fund into the currency.A Fund may close out a forward contract obligating it to purchase currency by selling an offsetting contract, in which case, it will realize a gain or a loss. A Fund may invest in a combination of forward currency contracts and U.S. dollar-denominated instruments in an attempt to obtain an investment result that is substantially the same as a direct investment in a foreign currency-denominated instrument.This investment technique creates a “synthetic” position in the particular foreign-currency instrument whose performance the manager is trying to duplicate.For example, the combination of U.S. dollar-denominated money market instruments with “long” forward currency exchange contracts creates a position economically equivalent to a money market instrument denominated in the foreign currency itself.Such combined positions are sometimes necessary when the money market in a particular foreign currency is small or relatively illiquid. For the purpose of hedging, efficient portfolio management, generating income and/or enhancement of returns, a Fund may also, from time to time, enter into derivative currency transactions, such as forward contracts including currency forwards, cross currency forwards (each of which may result in net short currency exposures), financial and index futures contracts (including currency and currency index futures contracts) or options on currencies or such futures contracts. Such transactions could be effected with respect to hedges on non-U.S. dollar denominated securities owned by a Fund, sold by a Fund but not yet delivered, or committed or anticipated to be purchased by a Fund. The successful use of these transactions will usually depend on the manager’s ability to forecast accurately currency exchange rate movements. Should exchange rates move in an unexpected manner, a Fund may not achieve the anticipated benefits of the transaction, or it may realize losses. In addition, these techniques could result in a loss if the counterparty to the transaction does not perform as promised. Moreover, investors should bear in mind that 11 a Fund is not obligated to actively engage in these transactions; for example, a Fund may not have attempted to hedge its exposure to a particular foreign currency at a time when doing so might have avoided a loss. For hedging purposes, a Fund may invest in forward currency contracts to hedge either specific transactions (transaction hedging) or portfolio positions (position hedging).Transaction hedging is the purchase or sale of forward currency contracts with respect to specific receivables or payables of a Fund in connection with the purchase and sale of portfolio securities. Position hedging is the sale of a forward currency contract on a particular currency with respect to portfolio positions denominated or quoted in that currency. A Fund may use forward currency contracts for position hedging if consistent with its policy of trying to expose its net assets to foreign currencies.A Fund is not required to enter into forward currency contracts for hedging purposes and it is possible that a Fund may not be able to hedge against a currency devaluation that is so generally anticipated that a Fund is unable to contract to sell the currency at a price above the devaluation level it anticipates. It also is possible, under certain circumstances, that a Fund may have to limit its currency transactions to qualify as a “regulated investment company” under the Code. At or before the maturity of a forward currency contract, a Fund may either sell a portfolio security and make delivery of the currency, or retain the security and terminate its contractual obligation to deliver the currency by buying an “offsetting” contract obligating it to buy, on the same maturity date, the same amount of the currency. If a Fund engages in an offsetting transaction, it may later enter into a new forward currency contract to sell the currency. If a Fund engages in an offsetting transaction, it will incur a gain or loss to the extent that there has been movement in forward currency contract prices. If forward prices go down during the period between the date a Fund enters into a forward currency contract for the sale of a currency and the date it enters into an offsetting contract for the purchase of the currency, a Fund will realize a gain to the extent that the price of the currency it has agreed to sell exceeds the price of the currency it has agreed to buy. If forward prices go up, a Fund will suffer a loss to the extent the price of the currency it has agreed to buy exceeds the price of the currency it has agreed to sell. Since the Funds invest in money market instruments denominated in foreign currencies, each may hold foreign currencies pending investment or conversion into U.S. dollars.Although a Fund values its assets daily in U.S. dollars, it does not convert its holdings of foreign currencies into U.S. dollars on a daily basis. A Fund will convert its holdings from time to time, however, and incur the costs of currency conversion. Foreign exchange dealers do not charge a fee for conversion, but they do realize a profit based on the difference between the prices at which they buy and sell various currencies. Thus, a dealer may offer to sell a foreign currency to a Fund at one rate, and offer to buy the currency at a lower rate if a Fund tries to resell the currency to the dealer. 2. Risks Foreign Currency Transaction Risk.Foreign currency transactions involve certain costs and risks.A Fund incurs foreign exchange expenses in converting assets from one currency to another.Forward contracts involve a risk of loss if the Adviser is inaccurate in its prediction of currency movements.The projection of short-term currency market movements is extremely difficult and the successful execution of a short-term hedging strategy is highly uncertain.The precise matching of forward contract amounts and the value of the securities involved is generally not possible.Accordingly, it may be necessary for a Fund to purchase additional foreign currency if the market value of the security is less than the amount of the foreign currency a Fund is obligated to deliver under the forward contract and the decision is made to sell the security and make delivery of the foreign currency.The use of forward contracts as a hedging technique does not eliminate fluctuations in the prices of the underlying securities a Fund owns or intends to acquire, but it does fix a rate of exchange in advance.Although forward contracts can reduce the risk of loss due to a decline in the value of the hedged currencies, they also limit any potential gain that might result from an increase in the value of the currencies.There is also the risk that the other party to the transaction may fail to deliver currency when due which may result in a loss to a Fund. 12 Currency Fluctuations.The value of a Fund’s investments is calculated in U.S. dollars each day that the NYSE is open for business. As a result, to the extent that a Fund's assets are invested in instruments denominated in foreign currencies and the currencies appreciate relative to the U.S. dollar, a Fund's NAV per share as expressed in U.S. dollars (and, therefore, the value of your investment) should increase.If the U.S. dollar appreciates relative to the other currencies, the opposite should occur. The currency-related gains and losses experienced by a Fund will be based on changes in the value of portfolio securities attributable to currency fluctuations only in relation to the original purchase price of such securities as stated in U.S. dollars. Gains or losses on shares of a Fund will be based on changes attributable to fluctuations in the NAV of such shares, expressed in U.S. dollars, in relation to the original U.S. dollar purchase price of the shares. The amount of appreciation or depreciation in a Fund's assets also will be affected by the net investment income generated by the money market instruments in which a Fund invests and by changes in the value of the securities that are unrelated to changes in currency exchange rates. Foreign Risk.The value of a Fund’s investments may be affected by inflation, trade deficits, changes in interest rates, budget deficits and low savings rates, political factors and other factors.Trade deficits often cause inflation making a country’s goods more expensive and less competitive thereby reducing the demand for that country’s currency.High interest rates tend to increase currency values in the short-term by making such currencies attractive to investors; however, long-term results may be the opposite as high interest rates are often the product of high inflation.Political instability in a country can also cause a currency to depreciate if it appears that the country is inhospitable to business and foreign investment.In addition, various central banks may manipulate the exchange rate movements through their own buying and selling and can influence people’s expectation with regard to the direction of exchange rates. Derivatives Risk.Derivatives are financial instruments that have a value which depends upon, or is derived from, the value of something else, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies. Gains or losses involving derivative instruments may be substantial, because a relatively small price movement in the underlying securities, instrument, currency or index may result in a substantial gain or loss for the Funds. F. Options and Futures Contracts 1. General The Funds may purchase or write put and call options, futures and options on futures to: (1) enhance a Fund’s performance; or (2) to hedge against a decline in the value of securities owned by a Fund or an increase in the price of securities that a Fund plans to purchase. Specifically, a Fund may purchase or write options on securities in which it may invest or on market indices based in whole or in part on such securities.Options purchased or written by a Fund must be traded on an exchange or over-the-counter.A Fund may invest in futures contracts on market indices based in whole or in part on securities in which a Fund may invest.A Fund may also purchase or write put and call options on these futures contracts. Options and futures contracts are considered to be derivatives.Use of these instruments is subject to regulation by the SEC, the options and futures exchanges on which futures and options are traded or by the CFTC.No assurance can be given that any hedging or income strategy will achieve its intended result. If a Fund will be financially exposed to another party due to its investments in options or futures, that Fund, may, if required, maintain either: (1) an offsetting (“covered”) position in the underlying security or an offsetting option or futures contract; or (2) cash, receivables and liquid debt securities with a value sufficient at all times to cover its potential obligations.A Fund will comply with SEC guidelines with respect to coverage of these strategies and, if the guidelines require, will set aside cash, liquid securities and other permissible assets (“Segregated Assets”) on its books and records in the prescribed amount.Segregated Assets cannot be sold or closed out while the hedging strategy is outstanding, unless the Segregated Assets are replaced with similar assets.As a result, there is a possibility that the use of cover or 13 segregation involving a large percentage of a Fund’s assets could impede portfolio management or a Fund’s ability to meet redemption requests or other current obligations. Pursuant to a claim for exemption filed with the CFTC on behalf of the Funds, neither the Trust nor the Funds are deemed to be a “commodity pool” or “commodity pool operator” under the Commodity Exchange Act (“CEA”), and they are not subject to registration or regulation as such under the CEA.The Adviser is not deemed to be a “commodity pool operator” with respect to its service as investment adviser to the Funds. 2. Types of Options and Futures Contracts Options on Foreign Currencies and Gold.The Merk Asian Currency Fund and the Merk Absolute Return Currency Fund may buy put and call options on any currency in which its investments are denominated. The Merk Hard Currency Fund may buy put and call options on any currency in which its investments are denominated and gold.A call option is a contract under which the purchaser of the call option, in return for a premium paid, has the right to buy a specified currency or gold at a specified price.The writer of the call option, who receives the premium, has the obligation upon exercise of the option to deliver the specified currency or gold against payment of the exercise price. A put option gives its purchaser, in return for a premium, the right to sell a specified currency or gold at a specified price during the term of the option. The writer of the put, who receives the premium, has the obligation to buy, upon exercise of the option, the specified currency or gold at the exercise price.The amount of a premium received or paid for an option is based upon certain factors including the value of the underlying currency or gold, the relationship of the exercise price to the value of the underlying currency or gold, the historical price volatility of the underlying currency or gold, the option period and interest rates. The value of a currency option is dependent upon the value of the currency relative to the U.S. dollar and has no relationship to the investment merits of a foreign security.Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the use of foreign currency options, the Funds may be disadvantaged by having to deal in an odd lot market (generally consisting in transactions of less than $1 million) for the underlying currencies at prices that are less favorable than round lots.To the extent that the U.S. options markets are closed while the market for the underlying currencies are open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets. Options on Currency Futures and Gold Futures.Options on currency futures and gold futures contracts are similar to options on foreign currencies or gold except that an option on a futures contract gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract rather than to purchase or sell a currency or gold, at a specified exercise price at any time during the period of the option.Upon exercise of the option, the delivery of the futures position to the holder of the option will be accompanied by transfer to the holder of an accumulated balance representing the amount by which the market price of the futures contract exceeds, in the case of a call, or is less than, in the case of a put, the exercise price of the option on the future. Currency Futures and Gold Futures Contracts.A currency futures or gold futures contract is a bilateral agreement where one party agrees to accept, and the other party agrees to make, delivery of cash or an underlying debt security, as called for in the contract, at a specified date and at an agreed-upon price.When a Fund enters into a futures contract, it must make an initial deposit known as “initial margin” as a partial guarantee of its performance under the contract.As the value of the currency or gold fluctuates, both parties to the contract are required to make additional margin payments, known as “variation margin” to cover any additional obligation that they may have under the contract. Options on Securities.A call option is a contract under which the purchaser of the call option, in return for a premium paid, has the right to buy the security (or index) underlying the option at a specified price at any time during the term of the option. The writer of the call option, who receives the premium, has the obligation upon exercise of the option to deliver the underlying security against payment of the exercise price. A put option gives its purchaser, in return for a premium, the right to sell the underlying security at a specified price during the term of the option. The writer of the put, who receives the premium, has the obligation to buy, upon exercise of the option, the underlying security (or a cash amount equal to the value 14 of the index) at the exercise price. The amount of a premium received or paid for an option is based upon certain factors including the market price of the underlying security, the relationship of the exercise price to the market price, the historical price volatility of the underlying security, the option period and interest rates. Options on Stock Indices.A stock index assigns relative values to the stock included in the index, and the index fluctuates with changes in the market values of the stocks included in the index. Stock index options operate in the same way as the more traditional options on securities except that stock index options are settled exclusively in cash equal to the differences between the exercise price and the closing price of the stock index. Options on Futures. Options on futures contracts are similar to options on securities except that an option on a futures contract gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract rather than to purchase or sell a security, at a specified exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position to the holder of the option will be accompanied by transfer to the holder of an accumulated balance representing the amount by which the market price of the futures contract exceeds, in the case of a call, or is less than, in the case of a put, the exercise price of the option on the future. Futures Contracts and Index Futures Contracts.A futures contract is a bilateral agreement where one party agrees to accept, and the other party agrees to make, delivery of cash or an underlying debt security, as called for in the contract, at a specified date and at an agreed upon price. An index futures contract involves the delivery of an amount of cash equal to a specified dollar amount multiplied by the difference between the index value at the close of trading of the contract and at the price designated by the futures contract. No physical delivery of the securities comprising the index is made. Generally, these futures contracts are closed out prior to the expiration date of the contracts. A municipal bond futures contract is based on the value of the Bond Buyer Index (“BBI”) which is comprised of 40 actively traded general obligation and revenue bonds. The rating of a BBI issue must be at least “A.” To be considered, the issue must have at least 19 years remaining to maturity, a first call date between 7 and 16 years, and at least one call at par prior to redemption. No physical delivery of the securities is made in connection with municipal bond futures. Rather these contracts are usually settled in cash if they are not closed out prior to their expiration date. A Treasury bond futures contract is based on the value of an equivalent 20-year, 6% Treasury bond. Generally, any Treasury bond with a remaining maturity or term to call of 15 years as of the first day of the month in which the contracts are scheduled to be exercised will qualify as a deliverable security pursuant to a Treasury bond futures contract. A Treasury note futures contract is based on the value of an equivalent 10-year, 6% Treasury note. Generally, any Treasury note with a remaining maturity or term to call of 6 1/2 years or 10 years, respectively, as of the first day of the month in which the contracts are scheduled to be exercised will qualify as a deliverable security pursuant to Treasury note futures contract. Since a number of different Treasury notes will qualify as a deliverable security upon the exercise of the option, the price that the buyer will actually pay for those securities will depend on which ones are actually delivered. Normally, the exercise price of the futures contract is adjusted by a conversion factor that takes into consideration the value of the deliverable security if it were yielding 6% as of the first day of the month in which the contract is scheduled to be exercised. 3. Risks Risks of Options Transactions.There are certain investment risks associated with options transactions.These risks include:(1) the Adviser’s ability to predict movements in the prices of individual currencies or gold and fluctuations in the general currency markets; (2) imperfect correlation between movements in the prices of options and movements in the price of the currencies or gold hedged or used for cover which may cause a given hedge not to achieve its objective; (3) the fact that the skills and techniques needed to trade 15 these instruments are different from those needed to select the securities in which a Fund invests; and (4) lack of assurance that a liquid secondary market will exist for any particular instrument at any particular time, which, among other things, may hinder a Fund’s ability to limit exposures by closing its positions. Other risks include the inability of a Fund, as the writer of covered call options, to benefit from any appreciation of the underlying currency or gold above the exercise price, and the possible loss of the entire premium paid for options purchased by a Fund.There is no assurance that a counterparty in an over-the-counter option transaction will be able to perform its obligations. Risks of Currency and Gold Futures and Options on Currency and Gold Futures.The risk of loss in trading currency futures contracts and in writing options on currency futures contracts can be substantial, due to the low margin deposits required, the extremely high degree of leverage involved in futures and options pricing, and the potential high volatility of the futures markets.As a result, a relatively small price movement in a futures position may result in immediate and substantial loss (as well as gain) to a Fund.Thus, a purchase or sale of a futures contract, and the writing of an option on a futures contract, may result in losses in excess of the amount invested in the position.In the event of adverse price movements, a Fund would continue to be required to make daily cash payments to maintain its required margin.In such situations, if the Fund has insufficient cash, it may have to sell portfolio securities to meet daily margin requirements (and segregation requirements, if applicable) at a time when it may be disadvantageous to do so.In addition, on the settlement date, a Fund may be required to make delivery of the instruments underlying the futures positions it holds. A Fund could suffer losses if it is unable to close out a currency futures contract or options on currency futures contract because of an illiquid secondary market.Currency futures contracts and options on currency futures contracts may be closed out only on an exchange, which provides a secondary market for such products.However, there can be no assurance that a liquid secondary market will exist for any particular futures product at any specific time.Thus, it may not be possible to close a currency futures or option position.Moreover, most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day.The daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day's settlement price at the end of a trading session.Once the daily limit has been reached in a particular type of contract, no trades may be made on that day at a price beyond that limit.The daily limit governs only price movement during a particular trading day and therefore does not limit potential losses, because the limit may prevent the liquidation of unfavorable positions.Futures contract prices have occasionally moved to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of future positions and subjecting some futures traders to substantial losses.The inability to close futures and options positions also could have an adverse impact on the ability to hedge a portfolio investment or to establish a substitute for a portfolio investment. A Fund bears the risk that the Adviser will incorrectly predict future market trends.If the Adviser attempts to use a futures contract or an option on a futures contract as a hedge against, or as a substitute for, a portfolio investment, a Fund will be exposed to the risk that the futures position will have or will develop imperfect or no correlation with the portfolio investment.This could cause substantial losses for a Fund.While hedging strategies involving futures products can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other Fund investments. A Fund may use various futures contracts that are relatively new instruments without a significant trading history. As a result, there can be no assurance that an active secondary market in those contracts will develop or continue to exist.A Fund’s activities in the futures and options markets may result in higher portfolio turnover rates and additional brokerage costs, which could reduce a Fund’s return. Risks of Hedging Strategies.Each Fund may engage in hedging activities.In connection with hedging strategies, the Adviser may cause a Fund to utilize a variety of financial instruments, including index futures contracts and options on futures contracts.Hedging generally is used to mitigate the risk of particular price movements in one or more securities that a Fund owns or intends to acquire.Hedging 16 instruments on stock indices generally are used to hedge against price movements in broad equity market sectors in which a Fund has invested or expects to invest.Hedging strategies, if successful, can reduce the risk of loss by wholly or partially offsetting the negative effect of unfavorable price movements in the investments being hedged.However, hedging strategies can reduce the opportunity for gain by offsetting the positive effect of favorable price movements in the hedged investments.Further, hedging with an index that does not one hundred percent mirror a portfolio introduces the risk of losing money on the hedge as well as on the underlying position.A hedging position taken at the wrong time could have an adverse impact on a Fund’s performance.A Fund's ability to use hedging instruments may be limited by tax considerations.The use of hedging instruments is subject to regulations of the SEC, the several options and futures exchanges upon which they are traded, the CFTC and various state regulatory authorities. G. Leverage Transactions 1. General Leverage involves special risks and may involve speculative investment techniques.Leverage exists when cash made available to a Fund through an investment technique is used to make additional Fund investments.Leverage transactions include borrowing for other than temporary or emergency purposes, lending portfolio securities, entering into repurchase agreements, dollar rolls and purchasing securities on a when-issued, delayed delivery or forward commitment basis.A Fund uses these investment techniques only when the Adviser believes that the leveraging and the returns available to a Fund from investing the cash will provide investors with a potentially higher return. Senior Securities.Pursuant to Section 18(f)(1) of the 1940 Act, the Funds may not issue any class of senior security or sell any senior security of which it is the issuer, except that each Fund shall be permitted to borrow from any bank so long as immediately after such borrowings, there is an asset coverage of at least 300% and that in the event such asset coverage falls below this percentage, the Fund shall reduce the amount of its borrowings, within 3 days (excluding Saturdays, Sundays and holidays), to an extent that the asset coverage shall be at least 300%. Borrowing and Reverse Repurchase Agreements.Each Fund may borrow money from a bank in amounts up to 33 1/3% of total assets at the time of borrowing to, among other things, finance the purchase of securities for its portfolio. Entering into reverse repurchase agreements, pledging securities, and purchasing securities on a when-issued, delayed delivery or forward delivery basis are subject to this limitation. A reverse repurchase agreement is a transaction in which the Fund sells securities to a bank or securities dealer and simultaneously commits to repurchase the securities from the bank or dealer at an agreed upon date and at a price reflecting a market rate of interest unrelated to the sold securities. An investment of the Fund’s assets in reverse repurchase agreements will increase the volatility of the Fund’s NAV. A counterparty to a reverse repurchase agreement must be a primary dealer that reports to the Federal Reserve Bank of New York or one of the largest 100 commercial banks in the United States. Securities Lending and Repurchase Agreements.EachFund may lend portfolio securities in an amount up to 33 1/3% of its total assets to brokers, dealers and other financial institutions.In a portfolio securities lending transaction, a Fund receives from the borrower an amount equal to the interest paid or the dividends declared on the loaned securities during the term of the loan as well as the interest on the collateral securities, less any fees (such as finders or administrative fees) a Fund pays in arranging the loan.Each Fund may share the interest it receives on the collateral securities with the borrower.The terms of a Fund’s loans permit that Fund to reacquire loaned securities on five business days’ notice or in time to vote on any important matter.Loans are subject to termination at the option of a Fund or the borrower at any time, and the borrowed securities must be returned when the loan is terminated.Each Fund may pay fees to arrange for securities loans. Each Fund may enter into repurchase agreements, which are transactions in which a Fund purchases a security and simultaneously agrees to resell that security to the seller at an agreed upon price on an agreed upon future date, normally, one to seven days later.If a Fund enters into a repurchase agreement, it will maintain possession of the purchased securities and any underlying collateral. 17 Securities loans and repurchase agreements must be continuously collateralized and the collateral must have market value at least equal to the value of a Fund’s loaned securities, plus accrued interest or, in the case of repurchase agreements, equal to the repurchase price of the securities, plus accrued interest. Swaps, Caps, Floors and Collars.Each Fund may enter into interest rate, currency or other asset swaps, and may purchase and sell interest rate “caps,” “floors” and “collars.”Interest rate swaps involve the exchange by a Fund and a counterparty of their respective commitments to pay or receive interest (e.g., an exchange of floating rate payments for fixed rate payments) with respect to a notional amount of principal. Currency swaps’ notional principal amount is tied to one or more currencies, and the exchange commitments can involve payments in the same or different currencies.The purchase of an interest rate cap entitles the purchaser, to the extent that a specified index exceeds a predetermined interest rate, to receive payments of interest on the notional principal amount from the party selling the cap.The purchase of an interest rate floor entitles the purchaser, to the extent that a specified index falls below a predetermined value, to receive payments on a notional principal amount from the party selling such floor.A collar entitles the purchaser to receive payments to the extent a specified interest rate falls outside an agreed range. A Fund will enter into these transactions primarily to preserve a return or a spread on a particular investment or portion of its portfolio or to protect against any interest rate fluctuations or increase in the price of securities it anticipates purchasing at a later date. A Fund uses these transactions as a hedge and not as a speculative investment, and will enter into the transactions in order to shift a Fund's investment exposure from one type of investment to another. The use of interest rate protection transactions is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions.If the Adviser incorrectly forecasts market values, interest rates and other applicable factors, there may be considerable impact on a Fund's performance. Even if the Adviser is correct in their forecasts, there is a risk that the transaction may correlate imperfectly with the price of the asset or liability being hedged. Swaps do not involve the delivery of securities or other underlying assets or principal, and are subject to counterparty risk. If the other party to a swap defaults and fails to consummate the transaction, a Fund’s risk of loss consists of the net amount of interest payments that the Fund is contractually entitled to receive. Under Internal Revenue Service rules, any lump sum payment received or due under the notional principal contract must be amortized over the life of the contract using the appropriate methodology prescribed by the Internal Revenue Service. If there is a default by the counterparty to a swap contract, a Fund will be limited to contractual remedies pursuant to the agreements related to the transaction. There is no assurance that a swap contract counterparty will be able to meet its obligations pursuant to the swap contract or that, in the event of a default, a Fund will succeed in pursuing contractual remedies. A Fund thus assumes the risk that it may be delayed in or prevented from obtaining payments owed to it pursuant to a swap contract. However, the amount at risk is only the net unrealized gain, if any, on the swap, not the entire notional amount. The Adviser will closely monitor, subject to the oversight of the Board, the creditworthiness of swap counterparties in order to minimize the risk of swaps. The net amount of the excess, if any, of a Fund’s obligations over its entitlements with respect to each swap contract will be accrued on a daily basis and an amount of segregated assets having an aggregate market value at least equal to the accrued excess will be segregated in accordance with SEC positions. 2. Risks Leverage creates the risk of magnified capital losses.Losses incurred by a Fund may be magnified by borrowings and other liabilities that cause the total assets of a Fund to exceed the equity base of a Fund.Leverage may involve the creation of a liability that requires a Fund to pay interest (for instance, reverse repurchase agreements) or the creation of a liability that does not entail any interest costs (for instance, forward commitment costs). 18 The risks of leverage include a higher volatility of the NAV of a Fund’s securities which may be magnified by favorable or adverse market movements or changes in the cost of cash obtained by leveraging and the yield from invested cash.So long as a Fund is able to realize a net return on its investment portfolio that is higher than interest expense incurred, if any, leverage will result in higher current net investment income for a Fund than if that Fund were not leveraged.Changes in interest rates and related economic factors could cause the relationship between the cost of leveraging and the yield to change so that rates involved in the leveraging arrangement may substantially increase relative to the yield on the obligations in which the proceeds of the leveraging have been invested.To the extent that the interest expense involved in leveraging approaches the net return on a Fund’s investment portfolio, the benefit of leveraging will be reduced, and, if the interest expense incurred as a result of leveraging on borrowings were to exceed the net return to investors, a Fund’s use of leverage would result in a lower rate of return than if a Fund were not leveraged.In an extreme case, if a Fund’s current investment income were not sufficient to meet the interest expense of leveraging, it could be necessary for a Fund to liquidate certain of its investments at an inappropriate time. Segregated Assets.The Funds will comply with SEC guidelines regarding segregation or coverage for investments made per these strategies and, if the guidelines require, will designate on each Fund’s books or maintain in a segregated account cash and liquid assets in the prescribed amount, which will be marked to market daily. H. Illiquid and Restricted Securities 1. General The term “illiquid securities” means securities that cannot be disposed of within seven days in the ordinary course of business at approximately the amount at which a Fund has valued the securities. The Funds have a non-fundamental policy pursuant to which it may not invest more than 15% of its net assets in illiquid securities.Illiquid securities include: (1)repurchase agreements not entitling the holder to payment of principal within seven days; (2)purchased over-the-counter options; (3)securities which are not readily marketable; and (4)except as otherwise determined by the Adviser, securities subject to contractual or legal restrictions on resale because they have not been registered under the 1933 Act (“restricted securities”). An institutional market has developed for certain restricted securities.Accordingly, contractual or legal restrictions on the resale of a security may not be indicative of the liquidity of the security.If such securities are eligible for purchase by institutional buyers in accordance with Rule 144A under the 1933 Act or other exemptions, the Adviser may determine that the securities are liquid. 2. Risks Any security, including securities determined by the Adviser to be liquid, can become illiquid.Limitations on resale may have an adverse effect on the marketability of a security. A Fund might also have to register a restricted security in order to dispose of it, resulting in expense and delay. A Fund might not be able to dispose of restricted or illiquid securities promptly or at reasonable prices and might thereby experience a loss or have difficulty satisfying redemptions. There can be no assurance that a market will exist for any illiquid security at any particular time. 3. Determination of Liquidity The Board has the ultimate responsibility for determining whether specific securities are liquid or illiquid and has delegated the function of making determinations of liquidity to the Adviser, pursuant to guidelines approved by the Board. The Adviser determines and monitors the liquidity of the portfolio securities and reports periodically on its decisions to the Board. The Adviser takes into account a number of factors in reaching liquidity decisions, including but not limited to: (1)the frequency of trades and quotations for the security; (2)the number of dealers willing to purchase or sell the security and the number of other potential buyers; (3)the willingness of dealers to undertake to make a market in the security, and (4)the nature of 19 the marketplace trades, including the time needed to dispose of the security, the method of soliciting offers and the mechanics of the transfer. An institutional market has developed for certain restricted securities. Accordingly, contractual or legal restrictions on the resale of a security may not be indicative of the liquidity of the security. If such securities are eligible for purchase by institutional buyers in accordance with Rule 144A under the 1933 Act or other exemptions, the Adviser may determine that the securities are liquid. H. Temporary Defensive Position and Cash Investments Each Fund may assume a temporary defensive position and may invest without limit in money market instruments that are of prime quality. Prime quality money market instruments are those instruments that are rated in one of the two short-term highest rating categories by an NRSRO or, if not rated, determined by the Adviser to be of comparable quality. Each Fund may also invest in prime quality money market instruments pending investment of cash balances. Money market instruments usually have maturities of one year or less and fixed rates of return. The money market instruments in which a Fund may invest include U.S. Government Securities, commercial paper, time deposits, bankers acceptances and certificates of deposit issued by domestic banks, corporate notes and short-term bonds and money market mutual funds. A Fund may only invest in money market mutual funds to the extent permitted by the 1940 Act. The money market instruments in which a Fund may invest may have variable or floating rates of interest. These obligations include master demand notes that permit investment of fluctuating amounts at varying rates of interest pursuant to direct arrangement with the issuer of the instrument. The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice. These obligations generally are not traded, nor generally is there an established secondary market for these obligations. To the extent a demand note does not have a 7-day or shorter demand feature and there is no readily available market for the obligation, it is treated as an illiquid security. J. Gold-Related Securities 1. General The Merk Hard Currency Fundmay invest in gold-related securities. Gold-related securities include exchange-traded funds that invest directly in gold bullion, and forward and futures contracts. Investments in gold-related securities may be subject to economic factors that are not generally present in other securities not related to the gold industry. Investments related to gold and other precious metals and minerals are considered speculative and are affected by a variety of worldwide economic, financial and political factors. The gold industry can be significantly affected by international monetary and political developments such as currency devaluations or revaluations, central bank movements, global or regional economic and financial events, or currency exchange rates. 2. Risks Prices of gold-related securities may fluctuate sharply due to changes in inflation or expectations regarding inflation in various countries, the availability of supplies of gold, changes in industrial and commercial demand, gold sales by governments, central banks or international agencies, investment speculation, monetary and other economic policies of various governments. K. Natural Resource-Related Investments 20 1. General The Merk Hard Currency Fund may invest in companies involved in the natural resource sector, as well as securities and other instruments whose value is tied to natural resources. 2. Risks The Fund’s investments in natural resources, securities and other instruments whose value is tied to natural resources and securities of companies involved in the natural resources sector (collectively, “natural resources investments”) may be affected by natural disasters (such as fires and floods), political events affecting access to a natural resource (such as a military coup in a country with control over the resource), monetary policies and interest rates (including inflationary and deflationary signals), trade imbalances, social and political agendas regarding energy use and conservation, activity in the commodities markets, government regulations (both foreign and domestic) that affect the supply of and/or demand for a natural resource and the public’s perception of any and/or all of the above.The profitability and value of the Fund’s investments in natural resources investments may, therefore, be affected by the same. Although natural resources may at times experience substantial short-term price fluctuations, they are less subject to company-specific risks than are the equity securities of companies in the natural resources sector; as a result, the prices of natural resources may be less volatile than the equity securities of companies in the natural resources sector.Further, natural resources investments may perform differently than the market as a whole.To the extent that the Fund makes natural resources investments, therefore, the Fund may perform differently than the overall market. In addition, the Fund may incur higher custody and transaction costs in connection with investments in natural resources and will not realize any income from such investments. L. Investment Company Securities 1. Open-End and Closed-End Investment Companies General.The Funds may invest in shares of open-end and closed-end investment companies in accordance with the investment restrictions in the 1940 Act.Shares of an exchange traded fund (“ETF”) that have received exemptive relief from the SEC to permit other funds to invest in the shares without these limitations are excluded from such restrictions. Risks.A Fund, as a shareholder of another investment company, will bear its pro-rata portion of the other investment company’s advisory fee and other expenses, in addition to its own expenses and will be exposed to the investment risks associated with the other investment company.To the extent that a Fund invests in open-end or closed-end investment companies that invest primarily in the securities of companies located outside the United States, see the risks related to foreign securities set forth above. 2. Exchange-Traded Funds General.The Funds may invest in ETFs, which are registered investment companies, partnerships or trusts that are bought and sold on a securities exchange. A Fund may also invest in exchange traded notes (“ETN”), which are structured debt securities. Whereas ETFs’ liabilities are secured by their portfolio securities, ETNs’ liabilities are unsecured general obligations of the issuer.Most ETFs and ETNs are designed to track a particular market segment or index.ETFs and ETNs share expenses associated with their operation, typically including, with respect to ETFs, advisory fees.When a Fund invests in an ETF or ETN, in addition to directly bearing expenses associated with its own operations, it will bear its pro rata portion of the ETF’s or ETN’s expenses. Risks.The risks of owning an ETF or ETN generally reflect the risks of owning the underlying securities the ETF or ETN is designed to track, although lack of liquidity in an ETF or ETN could result in it being more volatile than the underlying portfolio of securities. In addition, because of ETF or ETN expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF or ETN. The value of an ETN security should also be expected to fluctuate with the credit rating of the issuer. 21 M. Core and Gateway® The Funds may seek to achieve its investment objective by converting to a Core and Gateway structure.A Fund operating under a Core and Gateway structure holds, as its only investment, shares of another investment company having substantially the same investment objective and policies.The Board will not authorize conversion to a Core and Gateway structure if it would materially increase costs to a Fund’s shareholders.The Board will not convert a Fund to a Core and Gateway structure without notice to the shareholders. 2.Investment Limitations Except as required by the 1940 Act or the Code, such as with respect to borrowing, if any percentage restriction on investment or utilization of assets is adhered to at the time an investment is made, a later change in percentage resulting from a change in the market values of a Fund’s assets or purchases and redemptions of shares will not be considered a violation of the limitation. A fundamental policy of a Fund and a Fund’s investment objective cannot be changed without the affirmative vote of the lesser of: (1) 50% of the outstanding shares of that Fund; or (2) 67% of the shares of that Fund present or represented at a shareholders meeting at which the holders of more than 50% of the outstanding shares of that Fund are present or represented.A non-fundamental policy of the Fund may be changed by the Board without shareholder approval. A. Fundamental Limitations The Funds have adopted the following investment limitations that cannot be changed by the Board without shareholder approval. The Funds may not: 1. Borrowing Money Borrow money if, as a result, outstanding borrowings would exceed an amount equal to 33 1/3% of that Fund’s total assets; 2. Concentration Purchase a security if, as a result, more than 25% of that Fund’s total assets would be invested in securities of issuers conducting their principal business activities in the same industry.For purposes of this limitation, there is no limit on investments in U.S. Government Securities and repurchase agreements covering U.S. Government Securities. Notwithstanding anything to the contrary, to the extent permitted by the 1940 Act, the Merk Hard Currency Fund may invest in one or more investment companies; provided that the Fund treats the assets of the investment companies in which it invests as its own for purposes of this policy; 3. Diversification (Not applicable to the Merk Hard Currency Fund) With respect to 75% of the value of its total assets, purchase securities, other than U.S. Government Securities, of any one issuer, if: (1) more than 5% of the Fund’s total assets taken at market value would at the time of purchase be invested in the securities of that issuer; or (2) such purchase would at the time of purchase cause the Fund to hold more than 10% of the outstanding voting securities of that issuer; 4. Underwriting Activities Underwrite securities issued by other persons except, to the extent that in connection with the disposition of portfolio securities, a Fund may be deemed to be an underwriter; 5. Making Loans Make loans to other parties.For purposes of this limitation, entering into repurchase agreements, lending securities and acquiring any debt security are not deemed to be the making of loans; 22 6. Purchases and Sales of Real Estate Purchase or sell real estate unless acquired as a result of ownership of securities or other instruments (but this shall not prevent a Fund from investing in securities backed by real estate or securities of companies engaged in the real estate business); 7. Purchases and Sales of Commodities Purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments (but this shall not prevent a Fund from purchasing or selling options and futures contracts or from investing in securities or other instruments backed by physical commodities); 8. Issuance of Senior Securities Issue senior securities except pursuant to Section 18 of the 1940 Act. B. Non-Fundamental Limitations The Funds have adopted the following investment limitations that may be changed by the Board without shareholder approval.The Funds may not: 1. Securities of Investment Companies Invest in the securities of any investment company except to the extent permitted by the 1940 Act; 2. Purchases on Margin Purchase securities on margin, except that a Fund may use short-term credit for the clearance of a Fund’s transactions, and provided that initial and variation margin payments in connection with futures contracts and options on futures contracts shall not constitute purchasing securities on margin; 3. Illiquid Securities Invest more than 15% of its net assets in illiquid assets such as: (1) securities that cannot be disposed of within seven days at their then-current value; (2) repurchase agreements not entitling the holder to payment of principal within seven days; and (3) securities subject to restrictions on the sale of the securities to the public without registration under the 1933 Act (“restricted securities”) that are not readily marketable.A Fund may treat certain restricted securities as liquid pursuant to guidelines adopted by the Board. 3.Management A. Trustees and Officers of the Trust The Trust is governed by its Board of Trustees.The Board is responsible for and oversees the overall management and operations of the Trust and the Funds, which includes the general oversight and review of the Funds’ investment activities, in accordance with federal law, Delaware law and the stated policies of the Funds.The Board oversees the Trust’s officers and service providers, including the Funds’ adviser, who is responsible for the management of the day-to-day operations of the Funds based on policies and agreements reviewed and approved by the Board.In carrying out these responsibilities, the Board regularly interacts with and receives reports from senior personnel of service providers and the Trust’s Chief Compliance Officer.The Board also is assisted by the Trust’s independent auditor (who reports directly to the Trust’s Audit Committee), independent counsel and other experts as appropriate, all of whom are selected by the Board. Board Structure and Related Matters Board members who are not “interested persons” of the Funds, as defined in Section 2(a)(19) of the 1940 Act (“Independent Trustees”), constitute at least two-thirds of the Board.J. Michael Parish, an Independent Trustee, serves as Independent Chair of the Board.The Independent Chair’s responsibilities include: 23 setting an agenda for each meeting of the Board; presiding at all meetings of the Board and Independent Trustees; and serving as a liaison with other Trustees, the Trust’s officers, other management personnel and counsel to the Funds.The Independent Chair shall perform such other duties as the Board may from time to time determine. The Trustees discharge their responsibilities collectively as a Board, as well as through Board committees, each of which operates pursuant to a charter or procedures approved by the Board that delineates the specific responsibilities of that committee.The Board has established four standing committees: the Audit Committee, the Nominating Committee, the Valuation Committee and the Qualified Legal and Compliance Committee.The members and responsibilities of each Board committee are summarized below. The Board periodically evaluates its structure and composition as well as various aspects of its operations.The Board believes that its leadership structure, including its Independent Chair position and its committees, is appropriate for the Trust in light of, among other factors, the asset size and nature of the funds, the number of funds overseen by the Board, the arrangements for the conduct of the funds’ operations, the number of Trustees, and the Board’s responsibilities.On an annual basis, the Board conducts a self-evaluation that considers, among other matters, whether the Board and its committees are functioning effectively and whether, given the size and composition of the Board and each if its committees, the Trustees are able to oversee effectively the number of Funds in the complex. The Board holds four regularly scheduled in-person meetings and schedules four telephonic meetings each year.The Board may hold special meetings, as needed, either in person or by telephone, to address matters arising between regular meetings.The Independent Trustees also hold at least one in-person meeting each year during a portion of which management is not present and may hold special meetings, as needed, either in person or by telephone. The Trustees are identified in the table below, which provides information as to their principal business occupations held during the last five years and certain other information.Each Trustee serves until his or her death, resignation or removal and replacement.The address for all Trustees and officers is c/o Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine, 04101.Each Trustee oversees twenty-two series of the Trust. Mr. Keffer is considered an Interested Trustee due to his affiliation with Atlantic.Mr. Keffer is also an interested Trustee/Director of the Wintergreen Fund, Inc., another registered open-end investment company. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Independent Trustees J. Michael Parish Born:1943 Chairman of the Board; Trustee; Chairman, Nominating Committee and Qualified Legal Compliance Committee Since 1989 (Chairman since 2004) Retired (since 2003). Costas Azariadis Born:1943 Trustee; Chairman, Valuation Committee Since 1989 Professor of Economics, Washington University (since2006); Professor of Economics, University of California-Los Angeles (1992-2006). James C. Cheng Born:1942 Trustee; Chairman, Audit Committee Since 1989 President, Technology Marketing Associates (marketing company for small- and medium-sized businesses in New England) (since 1991). 24 Interested Trustee John Y. Keffer1 Born:1942 Trustee; Vice Chairman Since 1989 Chairman, Atlantic (since 2008); President, Forum Foundation (a charitable organization) (since 2005); President, Forum Trust, LLC (a non-depository trust company chartered in the State of Maine) (since 1997) Officers Stacey Hong Born:1966 President; Principal Executive Officer Since 2008 President, Atlantic (since 2008); Director, Consulting Services, Foreside Fund Services (2007); Elder Care, (2005-2006) Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Manager, Atlantic (since 2008); Section Manager/Vice President, Enterprise Support Services, Citigroup (2003–2008). David Faherty Born: 1970 Vice President Since 2009 Senior Counsel, Atlantic (since 2009); Vice President, Citi Fund Services Ohio, Inc.(2007–2009); Associate Counsel, Investors Bank & Trust Co. (2006–2007); FDIC (2005). Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Manager, Atlantic (since 2008); Vice President, Citigroup (2003-2008). Joshua LaPan Born: 1973 Vice President Since 2009 Manager, Atlantic (since 2008); Vice President, Citigroup (2003-2008). Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic (since 2008); Vice President, Citigroup (2005-2008). Lina Bhatnagar Born: 1971 Secretary Since 2008 Senior Administration Specialist, Atlantic (since 2008); Regulatory Administration Specialist, Citigroup (2006-2008); In addition to the information set forth in the table above, each Trustee possesses other relevant qualifications, experience, attributes or skills.The following provides additional information about such qualifications and experience. J. Michael Parish:Mr. Parish has experience as a business attorney and long-time member of a law firm; service on the board of the foundation Hackensack Riverkeeper, Inc., and a private university; and multiple years of service as a Trustee and as Independent Chair. Mr. Parish also served as a Trustee of Monarch Funds, a Massachusetts business trust and open-end management investment company from 2003 to 2009. Costas Azariadis:Mr. Azariadis has extensive experience with finance and economics, having served as a professor of economics at various top universities and a member of the various committees of the governing body of universities; multiple years of service as a Trustee. Mr. Azariadis also served as a Trustee of Monarch Funds from 2003 to 2009. 1 Since 1997, John Y. Keffer has been president and owner of Forum Trust, LLC. Prior to January 1, 2010, Atlantic was a wholly owned subsidiary of Forum Trust, LLC. Effective January 1, 2010, Atlantic became a wholly owned subsidiary of Forum Holdings Corp., a Delaware corporation that is wholly owned by Mr. Keffer. 25 James C. Cheng:Mr. Cheng has organizational experience as chairman and chief executive officer of a private marketing company; experience as a co-founder of an IT firm; experience as a consultant; and multiple years of service as a Trustee. Mr. Cheng also served as a Trustee of Monarch Funds from 2003 to 2009. John Y. Keffer:Mr. Keffer has extensive experience in the investment management industry, including organizational experience as chairman and chief executive officer of a fund service provider; and multiple years of service as a Trustee. Mr. Keffer also served as a Trustee of Monarch Funds from 2003 to 2009 and continues to serve as an interested director of Wintergreen Fund, Inc., another open-end managementinvestment company. Risk Oversight Consistent with its responsibility for oversight of the Trust and the Funds, the Board oversees the management of risks relating to the administration and operation of the Trust and the Funds.The Adviser,, as part of its responsibilities for the day-to-day operations of the Funds, is responsible for day-to-day risk management.The Board, in the exercise of its reasonable business judgment, also separately considers potential risks that may impact the Funds.The Board performs this risk management oversight directly and, as to certain matters, through its committees (described above) and through the Independent Trustees.The following provides an overview of the principal, but not all, aspects of the Board’s oversight of risk management for the Trust and the Funds. In general, the Funds’ risks include, among others, investment risk, valuation risk, compliance risk and operational risk.The Board has adopted, and periodically reviews, policies and procedures designed to address these and other risks to the Trust and the Funds.In addition, under the general oversight of the Board, the Adviser and other service providers have themselves adopted a variety of policies, procedures and controls designed to address particular risks.Different processes, procedures and controls are employed with respect to different types of risks.Further, the Adviser oversees and regularly monitors the investments, operations and compliance of the Funds’ investments. The Board also oversees risk management for the Trust and the Funds through review of regular reports, presentations and other information from officers of the Trust and other persons.Senior officers of the Trust, senior officers of the Adviser and the Trust Chief Compliance Officer (“CCO”) regularly report to the Board on a range of matters, including those relating to risk management.In this regard, the Board periodically receives reports regarding other service providers to the Trust, either directly or through the CCO.On at least a quarterly basis, the Independent Trustees meet with the CCO to discuss matters relating to the Funds’ compliance program.Further, at least annually, the Board receives a report from the CCO regarding the effectiveness of the Funds’ compliance program. The Board also regularly receives reports from the Adviser with respect to the investments and securities trading of the Funds.For example, typically, the Board receives reports, presentations and other information from the Adviser on at least an annual basis in connection with the Board’s consideration of the renewal of each of the Trust’s advisory agreement with the Adviser.Also, if applicable, in connection with the Board’s consideration of the renewal any distribution plan of a Fund under Rule 12b-1 under the 1940 Act, the Board receives reports from the Adviser and other service providers. Senior officers of the Trust and senior officers of the Adviser also report regularly to the Valuation and Audit Committees on valuation matters, internal controls and accounting and financial reporting policies and practices.In addition, the Audit Committee receives regular reports from the Trust’s independent registered public accounting firm on internal control and financial reporting matters. 26 1. Trustee Ownership in the Funds and Other Series of the Trust Trustees Dollar Range of Beneficial Ownership in each Fund as of December 31, 2009 Aggregate Dollar Range of Ownership as of December 31, 2009 in all Funds Overseen by Trustee in the Trust Independent Trustees Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Hard Currency Fund Costas Azariadis None None None None James C. Cheng None None None None J. Michael Parish None None None Over $100,000 Interested Trustees John Y. Keffer None None None None B.Ownership of Securities of the Adviser and Related Companies As of December 31, 2009, no Independent Trustee (or any of his immediate family members) owned beneficially or of record securities of any Trust investment adviser, its principal underwriter, or any person (other than a registered investment company) directly or indirectly, controlling, controlled by or under common control with any Trust investment adviser or principal underwriter. C. Information Concerning Trust Committees Audit Committee The Trust’s Audit Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Audit Committee assists the Board in fulfilling its responsibility for oversight of the quality and integrity of the accounting, auditing and financial reporting practices of the Trust.It is directly responsible for the appointment, termination, compensation and oversight of work of the independent registered public accountants to the Trust.In so doing, the Committee reviews the methods, scopeand results of the audits and audit fees charged, and reviews the Trust’s internal accounting procedures and controls.During the fiscal year ended March 31, 2010, the Audit Committee met sixtimes. Nominating Committee The Trust’s Nominating Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Nominating Committee is charged with the duty of nominating all Trustees and committee members, and presenting these nominations to the Board.The Nominating Committee will not consider any nominees for Trustee recommended by security holders.During the fiscal year ended March 31, 2010, the Nominating Committee did not meet. Valuation Committee The Trust’s Valuation Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, Keffer, or Parish, the President or the Treasurer, a representative of the Fund Accountant and, if needed, a portfolio manager or a senior representative of the investment advisers to the Trust series holding securities that require fair valuation.Pursuant to the Trust’s Pricing and Valuation Procedures, the Valuation Committee oversees the pricing of the Funds’ shares and the activities of the Fund Accountant and the Adviser in connection with the valuation of the Funds’ portfolio securities; selects from time to time, subject to approval by the Board, independent pricing services to provide a market value or fair value of any portfolio security approved by the Board; makes and monitors fair value determinations pursuant to these Procedures; and carries out any other supervisory functions delegated to it by the Board relating to the valuation of Fund portfolio securities. During the fiscal year ended March 31, 2010, the Valuation Committee met fourty-one times. Qualified Legal Compliance CommitteeThe Qualified Legal Compliance Committee (the “QLCC’), which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the 27 Independent Trustees.The QLCC evaluates and recommends resolutions to reports from attorneys servicing the Trust regarding evidence of material violations of applicable Federal and state law or the breach of fiduciary duties under applicable Federal and state law by the Trust or an employee or agent of the Trust.During the fiscal year ended March 31, 2010, the QLCC did not meet. D. Compensation of Trustees and Officers Each Trustee is paid an annual fee of $40,000 for service to the TrustThe Chairman of the Board is paid an annual fee of $60,000. In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. No officer of the Trust is compensated by the Trust, but officers are reimbursed for travel and related expenses incurred in attending Board meetings held outside of Portland, Maine. 28 The following table sets forth the fees paid to each Trustee by the Funds and the Trust for the fiscal year ended March 31, 2010. Trustee Compensation from the Funds Total Compensation from Trust Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Hard Currency Fund John Y. Keffer $0 $0 $0 $0 Costas Azariadis James C. Cheng J. Michael Parish E. Investment Adviser 1. Services of Adviser The Adviser serves as investment adviser to the Funds pursuant to an investment advisory agreement with the Trust (the “Advisory Agreement”).Under the Advisory Agreement, the Adviser furnishes, at its own expense, all services, facilities and personnel necessary in connection with managing the Funds’ investments and effecting portfolio transactions for the Funds. The Adviser may compensate brokers or other service providers (“Financial Intermediaries”) out of its own assets, and not as additional charges to the Funds, in connection with the sale and distribution of shares of the Funds and/or servicing of these shares. 2. Ownership of Adviser The Adviser is a Delaware limited liability company.Axel Merk is the sole Managing Member and owner of the Adviser. 3. Information Concerning Accounts Managed by Portfolio Managers The Adviser has provided the following information regarding other accounts managed by the Funds’ Portfolio Managers and conflicts of interest. As of March 31, 2010, Mr. Merk manages the Merk Asian Currency Fund, the Merk Hard Currency Fund and the Merk Absolute Return Currency Fund to which he is co-portfolio manager, each a series of the Trust.Mr. Merk currently manages no pooled investment vehicles (other than registered investment companies) and no other account. As of March 31, 2010, Kieran Osborne manages the Merk Absolute Return Currency Fund to which he is co-portfolio manager, and no other account. As of March 31, 2010, there are no other accounts managed by portfolio managers of the Funds; thus no material conflict of interest with respect to investment opportunities is expected.However, actual or apparent conflicts of interest may arise concerning day-to-day management responsibilities with respect to the Funds and other accounts if such other accounts are managed. If such other accounts are managed, the Funds and accounts may have different benchmarks, time horizons and fees, as portfolio managers would allocate their time and investment ideas among the Funds and the accounts.If such other accounts are managed, securities selected for the Funds may underperform the securities selected for the accounts. Conflicts of Interest. Actual or apparent conflicts of interest may arise given that the Adviser has day-to-day management responsibilities with respect to more than one Fund.More specifically, the Adviser may be presented with the following conflicts: · The management of multiple funds may result in a portfolio manager devoting unequal time and attention to the management of each fund.The Adviser may seek to manage such competing interests for the time and attention of portfolio managers by having portfolio managers focus on a particular investment discipline. 29 · particular investment discipline. · If the portfolio manager identifies a limited investment opportunity which may be suitable for more than one account, the Funds may be unable to take full advantage of that opportunity due to an allocation of filled purchase or sale orders across all eligible accounts.To deal with these situations, the Adviser and the Funds have adopted procedures for allocating portfolio transactions across multiple accounts. · With respect to securities transactions for the Funds, the Adviser determines which broker to use to execute each order, consistent with its duty to seek best execution of the transaction.The Adviser may place separate, non-simultaneous transactions for the Funds which may temporarily affect the market price of the security or the execution of the transaction, or both, to the detriment of a Fund. In addition, the Adviser may establish conflicting positions for different Funds such that one Fund may be buying and/or be longa security or currency at the same time another Fund may be selling and/or be short the security or currency. · Finally, the appearance of a conflict of interest may arise if the Adviser has an incentive, which relates to the management of one fund but not all funds with respect to which a portfolio manager has day-to-day management responsibilities. · The Adviser and the Funds have adopted certain compliance procedures, which are designed to address these types of conflicts.However, there is no guarantee that such procedures will detect each and every situation in which a conflict arises. 4. Information Concerning Compensation of Portfolio Manager Portfolio managers receive a combination of base compensation and discretionary compensation, comprised of a cash bonus and a deferred compensation program described below.The methodology used to determine portfolio managers’ compensation is applied across all accounts managed by the portfolio manager. Base salary compensation.Generally, portfolio managers receive base salary compensation based on the level of their position with the Adviser. Discretionary compensation.In addition to base compensation, portfolio managers may receive discretionary compensation. Discretionary compensation can include the following: · Cash bonus; · Long-Term Incentive Plan: Deferred compensation and retirement plan, including the SEP IRA plan in which all eligible employees of Adviser participate. Several factors determine discretionary compensation, which can vary by portfolio management team and circumstances.A portfolio manager’s total compensation is determined through a subjective process that evaluates numerous qualitative and quantitative factors.Not all factors will be applicable to each portfolio manager and there is no particular weighting or formula for considering the factors.These factors include, but are not limited to, the following: · Risk weighted investment performance of the accounts managed by the portfolio manager. · Net income (revenue minus expenses) generated by the accounts managed by the portfolio manager. · The dollar amount of assets managed by the portfolio manager. · Perceived long-term business potential to the Adviser of the accounts managed by the portfolio manager. 30 · Contribution to other business objectives of the Adviser. · Market compensation survey research by independent third parties. · Other qualitative factors, such as contribution to client objectives. · Overall performance of the Advisor and the portfolio management team. Additional Information Regarding Compensation of Mr. Merk.As the sole owner of the Adviser, compensation to Mr. Merk for his services to the Funds will be allocated out of the Adviser’s income, which is net revenue minus the Adviser’s expenses. Mr. Merk will not receive a performance fee for his services to the Funds. Mr. Merk currently does not advise other advisory client accounts and, as a result, does not receive compensation for other advisory services. 5. Portfolio Manager Ownership in the Funds Fund/Portfolio Manager Dollar Range of Beneficial Ownership in the Fund as of March 31, 2010 Merk Absolute Return Currency Fund Axel Merk $500,001-$1,000,000 Kieran Osborne $1-$100,000 Merk Asian Currency Fund Axel Merk $100,001-$500,000 Merk Hard Currency Fund Axel Merk $500,001-$1,000,000 6. Fees The Adviser’s fee is calculated as a percentage of the each Fund’s average daily net assets.The fee, if not waived, is accrued daily by each Fund.The Adviser’s fee is paid monthly based on average net assets for the prior month. 7. Advisory Agreement The Adviser is not affiliated with Atlantic or any company affiliated with Atlantic.The Funds’ Advisory Agreement remains in effect for a period of one year from the date of its effectiveness and then the Advisory Agreement must be approved at least annually by the Board or by majority vote of the shareholders, and in either case by a majority of the Trustees who are not parties to the agreements or interested persons of any such party (other than as Trustees of the Trust). The Advisory Agreement is terminable without penalty by the Trust with respect to each Fund on 60 days’ written notice when authorized either by vote of a Fund’s shareholders or by a majority vote of the Board, or by the Adviser on 60 days’ written notice to the Trust.The Advisory Agreement terminates immediately upon assignment. Under the Advisory Agreement, the Adviser is not liable for any error of judgment, mistake of law, or in any event whatsoever except for willful misfeasance, bad faith or gross negligence in the performance of its duties or by reason of reckless disregard of its obligations and duties under the agreement. F. Distributor 1. Distribution Services The Distributor (also known as the principal underwriter) of the shares of the Funds is located at 3 Canal Plaza, Suite 100, Portland, Maine 04101.The Distributor is a registered broker-dealer and is a member of the Financial Industry Regulatory Authority, Inc (“FINRA”). 31 Under a Distribution Agreement with the Trust dated March 31, 2009, the Distributor acts as the agent of the Trust in connection with the continuous offering of shares of the Funds.The Distributor continually distributes shares of the Funds on a best efforts basis.The Distributor has no obligation to sell any specific quantity of a Fund’s shares. The Distributor and its officers have no role in determining the investment policies or which securities are to be purchased or sold by the Trust. The Distributor may enter into agreements with selected broker-dealers, banks or other financial intermediaries for distribution of shares of the Funds .With respect to certain financial intermediaries and related Fund platform arrangements, a Fund and/or the Adviser, rather than the Distributor, typically enters into such agreements . These financial intermediaries may charge a fee for their services and may receive shareholder service or other fees from parties other than the Distributor. These financial intermediaries may otherwise act as processing agents and are responsible for promptly transmitting purchase, redemption and other requests to a Fund. During the Funds’ most recent fiscal year, the Distributor did not receive compensation for its distribution services.As of March 31, 2010, the Adviser, at its expense, pays the Distributor a fee for certain distribution-related services for the Funds.Separately, employees of the Adviser may serve as registered representatives of the Distributor to facilitate the distribution of a Fund’s shares. 2. Distribution Plan (Investor Shares) The Trust has adopted a Rule 12b-1 plan under which a Fund is authorized to pay to the Distributor or any other entity approved by the Board (collectively, “payees”) as compensation for the distribution-related and/or shareholder services provided by such entities, an aggregate fee equal to 0.25% of the average daily net assets of Investor Shares.The payees may pay any or all amounts received under the Rule 12b-1 plan to other persons for any distribution or service activity conducted on behalf of a Fund.The plan is a core component of the ongoing distribution of Investor Shares. The plan provides that payeesmay incur expenses for distribution and service activities including, but not limited to: (1) any sales, marketing and other activities primarily intended to result in the sale of a Fund’s shares and (2) providing services to holders of shares related to their investment in a Fund, including without limitation providing assistance in connection with responding to shareholder inquiries regarding a Fund’s investment objective, policies and other operational features, and inquiries regarding shareholder accounts.Expenses for such activities include compensation to employees, and expenses, including overhead and telephone and other communication expenses, of a payee who engages in or supports the distribution of a Fund’s shares, or who provides shareholder servicing such as responding to a Fund’s shareholder inquiries regarding that Fund’s operations; the incremental costs of printing (excluding typesetting) and distributing prospectuses, statements of additional information, annual reports and other periodic reports for use in connection with the offering or sale of a Fund’s shares to any prospective investors; and the costs of preparing, printing and distributing sales literature and advertising materials used by the Distributor, Adviser or others in connection with the offering of a Fund’s shares for sale to the public. The plan requires the payees to prepare and submit to the Board, at least quarterly, and the Board to review, written reports setting forth all amounts expended under the Plan and identifying the activities for which those expenditures were made.The plan obligates a Fund to compensate the Distributor for services and not to reimburse it for expenses incurred. Pursuant to an agreement between the Distributor and the Adviser, the Distributor may reimburse certain distribution-related and/or shareholder servicing expenses incurred by the Adviser. 32 The following payments made by the Distributor under the Plan were used as set forth below during the fiscal year ended March 31, 2010. Advertising Printing & Mailing of Prospectuses Compensation to Underwriters Compensation to Broker-Dealers Compensation toSales Personnel Interest, Carrying or Other Financial Charges Merk Absolute Return Currency Fund N/A N/A N/A N/A N/A Merk Asian Currency Fund - Merk Hard Currency Fund - The plan provides that it will remain in effect for one year from the date of its adoption and thereafter shall continue in effect provided it is approved at least annually by the shareholders or by the Board, including a majority of the Independent Trustees.The plan further provides that it may not be amended to materially increase the costs which the Trust bears for distribution/shareholder servicing pursuant to the plan without approval by shareholders of Investor Shares and that other material amendments of the plan must be approved by the Independent Trustees.The plan may be terminated with respect to a Fund’s Investor Shares at any time by the Board, by a majority of the Independent Trustees or by shareholders of a Fund’s Investor shares. Table 2 in Appendix B shows the dollar amount of the fees payable by the Funds to the Distributor or its agents under the Distribution Plan for Investor Shares, the amount of fees waived by the Distributor or its agents, and the actual fees received by the Distributor and its agents under the Plan.The data provided are for the past fiscal year. G. Other Fund Service Providers 1.Administrator, Fund Accountant, Transfer Agent and Compliance Services Atlantic and its subsidiaries provide administration and fund accounting and transfer agency services to the Funds.Effective January 1, 2010, Atlantic became a wholly owned subsidiary of Forum Holdings Corporation, a Delaware corporation that is wholly owned by Mr. John Y. Keffer. Mr. Keffer, a Trustee, is the Chairman of Atlantic and is also the founder and and sole owner of Forum Holdings Corporation, the parent entity of Atlantic. Pursuant to the Atlantic Services Agreement dated April 20, 2007 (the “Services Agreement”), each Fund pays Atlantic a bundled fee for administration, fund accounting and transfer agency services at an annual rate of 0.12% on the first $150 million in Fund assets, 0.075% on the next $150 million in Fund assets, 0.05% on the next $300 million in Fund assets, 0.03% on the next $400 million in Fund assets and 0.02% on Fund assets exceeding $1 billion. The base fee is subject to an annual minimum of $135,000 per Fund. Each Fund also pays Atlantic certain surcharges and shareholder account fees. The fee is accrued daily by each Fund and is paid monthly based on the average net assets, transactions and positions for the previous month. 33 Pursuant to theAdvisory Agreement, the Adviser pays all expenses of the Funds with the exception of the following: any Rule 12b-1 expenses that the Funds are authorized to pay, Transfer Agent’s basis points fee, borrowing costs, taxes, brokerage costs and commissions as well as extraordinary and non-recurring expenses. As administrator, Atlantic administers the Funds’ operations with respect to each Fund except those that are the responsibility of any other service provider hired by the Trust, all in such manner and to such extent as may be authorized by the Board. The Administrator’s responsibilities include, but are not limited to, (1) overseeing the performance of administrative and professional services rendered to the Funds by others, including its custodian, transfer agent and dividend disbursing agent as well as legal, auditing, shareholder servicing and other services performed for the Funds; (2) preparing for filing and filing certain regulatory filings (i.e. registration statements and semi-annual reports) subject to Trust counsel and/or independent auditor oversight; (3) overseeing the preparation and filing of each Fund’s tax returns, financial statements and related reports to each Fund’s shareholders, the SEC and state and other securities administrators; (4) providing the Funds with adequate general office space and facilities and persons suitable to the Board to serve as officers of the Trust; (5) assisting the Adviser in monitoring Fund holdings for compliance with prospectus investment restrictions and in the preparation of periodic compliance reports; and (6) with the cooperation of the Adviser, the officers of the Trust and other relevant parties, preparing and disseminating materials for meetings of the Board. As fund accountant, Atlantic provides fund accounting services to the Funds. These services include calculating the NAV of each Fund. The Services Agreement continues in effect until terminated so long as its continuance is specifically approved or ratified with such frequency and in such manner as required by applicable law. The Services Agreement is terminable with or without cause and without penalty by the Trust or the Administrator on 120 days’ written notice to the other party. The Services Agreement is also terminable for cause by the non-breaching party on at least 60 days’ written notice to the other party, provided that such party has not cured the breach within that notice period. Under the Services Agreement, Atlantic is not liable to the Funds or the Funds’ shareholders for any act or omission, except for willful misfeasance, bad faith or negligence in the performance of its duties or by reason of reckless disregard of its obligations and duties under the Services Agreement. Under the Services Agreement, Atlantic and certain related parties (such as Atlantic’s officers and persons who control Atlantic) are indemnified by the Funds against any and all claims and expenses related to the Atlantic’s actions or omissions that are consistent with Atlantic’s contractual standard of care. Under the Services Agreement, in calculating a Fund’s NAV, Atlantic is deemed not to have committed an error if the NAV it calculates is within 0.1% of the actual NAV after recalculation. The Services Agreement also provides that Atlantic will not be liable to a shareholder for any loss incurred due to a NAV difference if such difference is less than or equal to 0.5 % or less than or equal to $25.00. In addition, Atlantic is not liable for the errors of others, including the companies that supply security prices to Atlantic and the Funds. Atlantic serves as transfer agent and distribution paying agent for the Funds.Atlantic is registered as a transfer agent with the Office of Comptroller of the Currency.The transfer agent and distribution paying agent maintains an account for each shareholder of record of each Fund and is responsible for processing purchase and redemption requests and paying distributions to shareholders of record. Prior to June2, 2008, Citigroup Fund Services, LLC (“Citi”) served as the Funds’ administrator and fund accountant, pursuant to its Administration, Fund Accounting and Transfer Agency Services Agreement with the Trust dated April20, 2007 (the “Citi Services Agreement”) on terms similar to those in the Services Agreement. Table 3 in Appendix B shows the dollar amount of the fees accrued by the Funds to Atlantic or Citi, the amount of the fees waived by Atlantic or Citi for administration services and the actual fees received by Atlantic or Citi under the Atlantic Services Agreement and the Citi Services Agreement. The data is for the past three fiscal years. 34 Atlantic provides a Principal Executive Officer (“PEO”), a Principal Financial Officer (“PFO” and, with the PEO, “Certifying Officers”), a CCO”, and an Anti-Money Laundering Compliance Officer (“AMLCO”) to the Funds, as well as certain additional compliance support functions (collectively, “Compliance Services”), pursuant to a Compliance Services Agreement dated June 1, 2008 (the “Compliance Services Agreement”). For making available the CCO, the AMLCO and the Certifying Officers, and for providing the Compliance Services, Atlantic receives a fee from the Funds equal to (i) $22,500 (allocated equally to all Trust series for which the Adviser provides management services) and $5,000 per Fund and (ii) an annual fee of 0.01% of a Fund’s average daily net assets, subject to an annual maximum of $20,000 per Fund. The Compliance Services Agreement continues in effect until terminated.The Compliance Services Agreement is terminable with or without cause and without penalty by the Board or Atlantic on 60 days’ written notice.Notwithstanding the foregoing, the provisions of the Compliance Services Agreement related to CCO services may be terminated at any time by the Board, effective upon written notice to the CCO and the Certifying Officers, without the payment of any penalty. Under the Compliance Services Agreement, (1) Atlantic is not liable to the Funds or the Funds’ shareholders for any act or omission, and (2) Atlantic and certain related parties (“ Atlantic Indemnitees” ) are indemnified by the Funds against any and all claims and expenses related to an Atlantic Indemnitees’ actions or omissions, except, with respect to (1) and (2), for willful misfeasance, bad faith or negligence in the performance of Atlantic’s duties or by reason of reckless disregard of its obligations and duties under the Compliance Services Agreement. Prior to June 2, 2008, Foreside Compliance Services provided compliance services to the Fund. Table 2 in Appendix B shows the dollar amount of the fees payable by the Fund to Foreside Compliance Services (“FCS”), the Fund’s prior provider of compliance services, and Atlantic, for compliance services, the amount of the fees waived by FCS and Atlantic, and the actual fees received by FCS and Atlantic. The data is for the past three fiscal years. 3. Custodian Citibank, N.A. is the Custodian for the Funds and safeguards and controls the Funds’ cash and securities, determines income and collects interest on Fund investments.The Custodian may employ subcustodians to provide custody of the Funds’ domestic and foreign assets.The Custodian is located at 388 Greenwich Street, New York, NY 10013. 4. Legal Counsel K&L Gates LLP, 1treet, N.W.,Washington D.C. 20006, serves as legal counsel to the Trust. 5. Independent Registered Public Accounting Firm BBD, LLP (“BBD”), 1835 Market Street, 26th Floor, Philadelphia, Pennsylvania 19103,is the independent registered public accounting firm for the Funds and provides audit and tax services. BBD audits the annual financial statements of the Funds and provides the Funds with an audit opinion.BBDalso reviews certain regulatory filings of the Funds. 4.Portfolio Transactions A. How Securities are Purchased and Sold Purchases and sales of portfolio securities that are fixed-income securities (for instance, money market instruments and bonds, notes and bills) usually are principal transactions.In a principal transaction, the party from whom a Fund purchases or to whom a Fund sells is acting on its own behalf (and not as the agent of some other party such as its customers).These securities normally are purchased directly from the 35 issuer or from an underwriter or market maker for the securities.There usually are no brokerage commissions paid for these securities. Purchases and sales of portfolio securities that are equity securities (for instance common stock and preferred stock) are generally effected: (1) if the security is traded on an exchange, through brokers who charge commissions; and (2) if the security is traded in the “over-the-counter” markets, in a principal transaction directly from a market maker.In transactions on stock exchanges, commissions are negotiated. When transactions are executed in an over-the-counter market, the Adviser will seek to deal with the primary market makers; but when necessary in order to obtain best execution, the Adviser will utilize the services of others. The price of securities purchased from underwriters includes a disclosed fixed commission or concession paid by the issuer to the underwriter, and prices of securities purchased from dealers serving as market makers reflects the spread between the bid and asked price. In the case of fixed-income and equity securities traded in the over-the-counter markets, there is generally no stated commission, but the price usually includes an undisclosed commission or markup. B. Commissions Paid Table 5 in Appendix B shows the dollar amount of the aggregate brokerage commissions payable by the Funds to an affiliate of the Funds, Adviser or Distributor; the aggregate amount of actual commissions paid to an affiliate of the Funds, Adviser or Distributor; the percentage of brokerage commissions paid to the affiliate of the Funds, Adviser or Distributor; and the percentage of transactions executed by an affiliate of the Funds, Adviser or Distributor.The data provided are for the past three fiscal years (or shorter period depending on the Funds’ commencement of operations). C. Adviser Responsibility for Purchases and Sales The Adviser places orders for the purchase and sale of securities with broker-dealers selected by and at the discretion of the Adviser.The Funds do not have any obligation to deal with a specific broker or dealer in the execution of portfolio transactions.Allocations of transactions to brokers and dealers and the frequency of transactions are determined by the Adviser in its best judgment and in a manner deemed to be in the best interest of a Fund rather than by any formula. The Adviser seeks “best execution” for all portfolio transactions.This means that the Adviser seeks the most favorable price and execution available.The Adviser’s primary consideration in executing transactions for a Fund is prompt execution of orders in an effective manner and at the most favorable price available. D. Choosing Broker-Dealers The Adviser seeks “best execution” for all portfolio transactions.This means that the Adviser seeks the most favorable price and execution available.A Fund may not always pay the lowest commission or spread available.Rather, in determining the amount of commissions (including certain dealer spreads) paid in connection with securities transactions, the Adviser takes into account factors such as size of the order, difficulty of execution, efficiency of the executing broker’s facilities (including the research services described below) and any risk assumed by the executing broker.The Adviser may also utilize a broker and pay a slightly higher commission if, for example, the broker has specific expertise in a particular type of transaction (due to factors such as size or difficulty), or it is efficient in trade execution. The Adviser may also give consideration to brokerage and research services furnished by brokers to the Adviser and may cause a Fund to pay these brokers a higher amount of commission than may be charged by other brokers.Research is designed to augment the Adviser’s own internal research and investment strategy capabilities.This research may include reports that are common in the industry such industry research reports and periodicals, quotation systems, software for portfolio management and formal databases.Typically, the research will be used to service all of the Adviser’s accounts, although a particular client may not benefit from all the research received on each occasion.The Adviser’s fees are not reduced by reason of the Adviser’s receipt of research services.Since most of the Adviser’s brokerage 36 commissions for research are for economic research on specific companies or industries, and since the Adviser follows a limited number of securities, most of the commission dollars spent for industry and stock research directly benefit the Adviser’s clients and a Fund’s investors. Table 6 in Appendix B lists each broker to whom the Funds directed brokerage over the last fiscal year in return for research services, the amount of transactions so directed and the amount of commissions earned by the broker there from. E. Counterparty Risk The Adviser monitors the creditworthiness of counterparties to a Fund’s transactions and intends to enter into a transaction only when it believes that the counterparty presents minimal and appropriate credit risks. F. Other Accounts of the Adviser Investment decisions for the Funds are made independently from those for any other account or investment company that is or may in the future become advised by the Adviser or its affiliates.Investment decisions are the product of many factors, including basic suitability for the particular client involved.Likewise, a particular security may be bought or sold for certain clients even though it could have been bought or sold for other clients at the same time.Likewise, a particular security may be bought for one or more clients when one or more clients are selling the security.In some instances, with required consents, one client may sell a particular security to another client.In addition, two or more clients may simultaneously purchase or sell the same security, in which event, each day’s transactions in such security are, insofar as is possible, averaged as to price and allocated between such clients in a manner which, in the Adviser’s opinion, is in the best interest of the affected accounts and is equitable to each and in accordance with the amount being purchased or sold by each.There may be circumstances when purchases or sales of a portfolio security for one client could have an adverse effect on another client that has a position in that security.In addition, when purchases or sales of the same security for a Fund and other client accounts managed by the Adviser occurs contemporaneously, the purchase or sale orders may be aggregated in order to obtain any price advantages available to large denomination purchases or sales. G. Portfolio Turnover The frequency of portfolio transactions of the Funds (the portfolio turnover rate) will vary from year to year depending on many factors.From time to time, the Funds may engage in active short-term trading to take advantage of price movements affecting individual issues, groups of issues or markets.An annual portfolio turnover rate of 100% would occur if all the securities in a Fund were replaced once in a period of one year.Higher portfolio turnover rates may result in increased brokerage costs to a Fund and a possible increase in short-term capital gains or losses. Portfolio Turnover Rate is defined under the rules of the SEC as the value of the securities purchased or securities sold, excluding all securities whose maturities at time of acquisition were one year or less, divided by the average monthly value of such securities owned during the year. Based on this definition, instruments with remaining maturities of less than one year, including options and futures contracts in which a Fund invests, are excluded from the calculation of portfolio turnover rate. H. Securities of Regular Broker-Dealers From time to time the Funds may acquire and hold securities issued by its “regular brokers and dealers” or the parents of those brokers and dealers.For this purpose, regular brokers and dealers are the 10 brokers or dealers that:(1) received the greatest amount of brokerage commissions during a Fund’s last fiscal year; (2) engaged in the largest amount of principal transactions for portfolio transactions of a Fund during that Fund’s last fiscal year; or (3) sold the largest amount of a Fund’s shares during that Fund’s last fiscal year. Table 7 in Appendix B lists the regular brokers and dealers of the Funds whose securities (or the securities of the parent company) were acquired during the past fiscal year and the aggregate value of the Funds’ holdings of those securities as of the Funds’ most recent fiscal year (or shorter period depending on a Fund’s commencement of operations). 37 I. Portfolio Holdings Portfolio holdings as of the end of the Fund’s annual and semi-annual fiscal periods are reported to the SEC on Form N-CSR within ten days of the mailing of the annual or semi-annual report (typically no later than 70 days after the end of each period). Portfolio holdings as of the end of the first and third fiscal quarters are reported to the SEC on Form N-Q within 60 days of the end of such period. You may request a copy of a Fund’s latest semi-annual report to shareholders or a copy of a Fund’s latest Form N-Q which contains a Fund’s portfolio holdings by contacting the transfer agent at the address or phone number listed on the cover of this SAI. You may also obtain a copy of a Fund’s latest Form N-CSR and Form N-Q by accessing the SEC’s website at www.sec.gov. In addition, the Adviser makes publicly available, on at least a quarterly basis, information regarding the Funds’ currency exposures. This holdings information is made available through the Adviser’s website. This holdings information is released within 15 days after the period end. A Fund’s nonpublic portfolio holdings information is received by certain service providers in advance of public release in the course of performing or enabling them to perform the contractual or fiduciary duties necessary for a Fund's operations that a Fund has retained them to perform.The Adviser has regular and continuous access to a Fund's portfolio holdings.In addition, the Fund's Administrator, Custodian, Distributor and Fund Accountant, as well as independent auditors, proxy voting services, mailing services and financial printers may have access to a Fund's nonpublic portfolio holdings information on an ongoing basis.The Trustees, a Fund’s officers, legal counsel to the Trust and to the Independent Trustees, and a Fund’s independent registered public accountantmay receive such information on an as needed basis. From time to time, nonpublic information regarding a Fund’s portfolio holdings may also be disclosed to certain mutual fund consultants, analysts and rating and ranking entities, or other entities or persons (“Recipients”) that have a legitimate business purpose in receiving such information.Any disclosure of information more current than the latest publicly available nonpublic portfolio holdings information will be made only if the Trust Officer determines that: (1) the more current information is necessary for a Recipient to complete a specified task; (2) a Fund has a legitimate business purpose for disclosing the information; and (3) the disclosure is in the best interests of the Fund and its shareholders.Any Recipient receiving such information shall agree in writing to: (1) keep the information confidential; (2) use it only for agreed-upon purposes; and (3) not trade or advise others to trade securities, including shares of a Fund, on the basis of the information.Such confidentiality agreements entered into for the receipt of nonpublic information shall also provide, among other things, that the Recipient:(1) will limit access to the information to its employees and agents who are obligated to keep and treat such information as confidential; (2) will assume responsibility for any breach of the terms of the confidentiality agreement by its employees; and (3) upon request from the Trust, will return or promptly destroy the information.The Trust Officer shall report to the Board at its next regular Board meeting on the entering into of an agreement with a Recipient for the disclosure of nonpublic portfolio holdings information and shall include in the report the Trust Officer’s reasons to permit such disclosure. No compensation is received by a Fundnor, to any Fund’s knowledge, paid to its Adviser or any other party in connection with the disclosure of a Fund’s portfolio holdings. The codes of ethics of the Trust, the Adviser,andthe Distributor are intended to address, among other things,potential conflicts of interest arising from the misuse of information concerning the Fund’s portfolio holdings. In addition, a Fund’s service providers may be subject to confidentiality provisions contained within their service agreements, codes of ethics, professional codes, or other similar policies that address conflicts of interest arising from the misuse of such information. A Fund’s portfolio holdings disclosure policy is subject to review by the Fund’s CCO who will report the results of such review at least annually to the Board.Any identified conflict between the interests of shareholders and those of another party resulting from the disclosure of nonpublic portfolio holdings information will be reported to the Board for appropriate action. 38 THERE IS NO ASSURANCE THAT THE FUNDS’ PORTFOLIO HOLDINGS DISCLOSURE POLICY WILL PROTECT THE FUNDS AGAINST POTENTIAL MISUSE OF HOLDINGS INFORMATION BY INDIVIDUALS OR FIRMS IN POSSESSION OF THAT INFORMATION. 5.Purchase and Redemption Information A. General Information You may effect purchases or redemptions or request any shareholder privilege by contacting the Transfer Agent. The Funds accept orders for the purchase or redemption of shares of each class on any weekday except days when the NYSE is closed, but under unusual circumstances, may accept orders when the NYSE is closed if deemed appropriate by the Trust’s officers. The shares of a Fund may not be available for sale in the state in which you reside.Please check with your investment professional to determine a Fund’s availability. A. Additional Purchase Information Shares of each class of the Funds are sold on a continuous basis by the Distributor. The Funds reserve the right to refuse any purchase request. Fund shares are normally issued for cash only.In the Adviser’s discretion, however, a Fund may accept portfolio securities that meet the investment objective and policies of that Fund as payment for Fund shares.A Fund will only accept securities that: (1) are not restricted as to transfer by law and are not illiquid; and (2) have a value that is readily ascertainable (and not established only by valuation procedures). 1. IRAs All contributions into an IRA through the automatic investing service are treated as IRA contributions made during the year the contribution is received. 2. UGMAs/UTMAs If the custodian’s name is not in the account registration of a gift or transfer to minor (“UGMA/UTMA”) account, the custodian must provide instructions in a matter indicating custodial capacity. B. Additional Redemption Information You may redeem a Fund’s shares at NAV. A Fund may redeem shares involuntarily to: (1) reimburse a Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder; or (2) collect any charge relating to transactions effected for the benefit of a shareholder which is applicable to a Fund’s shares as provided in the Prospectus. 1. Suspension of Right of Redemption The right of redemption may not be suspended, except for any period during which: (1) the NYSE is closed (other than customary weekend and holiday closings) or during which the SEC determines that trading thereon is restricted; (2) an emergency (as determined by the SEC) exists as a result of which disposal by a Fund of its securities is not reasonably practicable or as a result of which it is not reasonably practicable for a Fund fairly to determine the value of its net assets; or (3) the SEC may by order permit for the protection of the shareholders of a Fund. 39 2. Redemption-In-Kind Redemption proceeds normally are paid in cash.If deemed appropriate and advisable by the Adviser, a Fund may satisfy a redemption request from a shareholder by distributing portfolio securities pursuant to procedures adopted by the Board. The Trust has filed an election with the SEC pursuant to which a Fund may only effect a redemption in portfolio securities if the particular shareholder is redeeming more than $250,000 or 1% of a Fund’s total net assets, whichever is less, during any 90-day period. 3. NAV Determination In determining the NAV of a Fund class, securities for which market quotations are readily available are valued at current market value using the valuation price provided by an independent pricing service.If no sales price is reported, the mean of the last bid and ask price is used.If no average price is available, the last bid price is used.If market quotations are not readily available, then securities are valued at fair value as determined by the Board (or its delegate). 4. Distributions Distributions of net investment income will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) as of the last day of the period with respect to which the distribution is paid.Distributions of capital gain will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) on the payment date for the distribution.Cash payments may be made more than seven days following the date on which distributions would otherwise be reinvested. 6.Taxation The tax information set forth in the Prospectus and in this section relates solely to Federal income tax law and assumes that each Fund qualifies for treatment as a regulated investment company under the law (as discussed below).Such information is only a summary of certain key Federal income tax considerations affecting the Funds and its shareholders and is in addition to the information provided in the Prospectus.No attempt has been made to present a complete explanation of the Federal tax treatment of the Funds or the tax implications to shareholders.The discussions here and in the Prospectus are not intended as substitutes for careful tax planning. This “Taxation” section is based on the Code in effect on the date hereof.Future legislative or administrative changes or court decisions may significantly change the tax rules applicable to a Fund and its shareholders.Any of these changes or court decisions may have a retroactive effect. All investors should consult their own tax advisors as to the Federal, state, local and foreign tax provisions applicable to them. A. Qualification for Treatment as a Regulated Investment Company Each Fund intends, for each taxable year, to qualify for treatment as a “regulated investment company” under the Code.This qualification does not involve governmental supervision of management or investment practices or policies of the Funds. The tax year end of each Fund is March 31. 1. Meaning of Qualification As a regulated investment company, each Fund will not be subject to Federal income tax on the portion of its investment company taxable income (that is, interest, dividends, the excess of net short-term capital gains over net long-term capital losses and other taxable ordinary income, net of expenses) and net capital gain (that is, the excess of net long-term capital gains over net short-term capital losses) that it distributes to shareholders.To continueto qualify for that treatment, each Fund must satisfy the following requirements: 40 · Each Fund must distribute at least 90% of its investment company taxable income each tax year (certain distributions made by each Fund after the close of its taxable year are considered distributions attributable to the previous tax year for purposes of satisfying this requirement). · Each Fund must derive at least 90% of its gross income each taxable year from (1) dividends, interest, payments with respect to securities loans, and gains from the sale or other disposition of securities, foreign securities or foreign currencies, or other income (including gains from options, futures and forward contracts) derived from its business of investing in securities or those currencies and (2) net income from an interest in a qualified publicly traded partnership (“QPTP”). · Each Fund must satisfy the following asset diversification test at the close of each quarter of a Fund’s taxable year: (1) at least 50% of the value of each Fund’s assets must consist of cash, cash items, U.S. Government Securities, securities of other regulated investment companies, and securities of other issuers (as to which a Fund has not invested more than 5% of the value of total assets in securities of the issuer and as to which a Fund does not hold more than 10% of the outstanding voting securities of the issuer, equity securities of a QPTP being considered voting securities for these purposes); and (2) no more than 25% of the value of a Fund’s total assets may be invested in (a) the securities of any one issuer (other than Government Securities and securities of other regulated investment companies), (b) the securities (other than the securities of other regulated investment companies) oftwo or more issuers that the Fund controls and that are engaged in the same,similar or related trades or businesses, or (c) the securities of one or more QPTPs. 2. Failure to Qualify If for any tax year a Fund does not qualify as a regulated investment company, all of its taxable income (including its net capital gain) will be subject to tax at regular corporate rates without any deduction for dividends paid to shareholders, and the dividends will be taxable to the shareholders as ordinary income to the extent of a Fund’s current and accumulated earnings and profits. Failure to qualify as a regulated investment company would thus have a negative impact on a Fund’s income and performance.It is possible that a Fund will not qualify as a regulated investment company in any given tax year. B. Fund Distributions Each Fund anticipates distributing substantially all of its investment company taxable income for each tax year.These distributions are taxable to you as ordinary income.A portion of these distributions may qualify for the 70% dividends-received deduction for corporate shareholders. A portion of a Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum Federal tax rate of 15% (0% for individuals in lower tax brackets) if paid on or before December 31, 2010.A distribution is treated as qualified dividend income by a shareholder to the extent that a Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that holding period and other requirements are met.To the extent a Fund’s distributions are attributable to other sources, such as interest or capital gains, the distributions are not treated as qualified dividend income.A Fund’s distributions of dividends that it received from REITs generally do not constitute “qualified dividend income.” Each Fund anticipates distributing substantially all of its net capital gain for each taxable year.These distributions generally are made only once a year, usually in December, but a Fund may make additional distributions of net capital gain at any time during the year.These distributions are taxable to you as long-term capital gain, regardless of how long you have held shares.These distributions do not qualify for the dividends-received deduction or as qualified dividend income. Each Fund may have capital loss carryovers (unutilized capital losses from prior years).These capital loss carryovers (which can be used for up to eight years) may be used to offset any current capital gain (whether 41 short- or long-term).All capital loss carryovers are listed in a Fund’s financial statements. Any such losses may not be carried back. Distributions by a Fund that do not constitute ordinary income dividends or capital gain dividends will be treated as a return of capital.Return of capital distributions reduce your tax basis in your shares and are treated as gain from the sale of the shares to the extent your basis would be reduced below zero. Each distribution by a Fund will be treated in the manner described above regardless of whether the distribution is paid in cash or reinvested in additional shares of a Fund (or of another fund).If you receive distributions in the form of additional shares, you will be treated as receiving a distribution in an amount equal to the fair market value of the shares received, determined as of the reinvestment date. When you purchase shares their NAV may reflect undistributed net investment income or recognized net capital gain, or unrealized appreciation in the value of the assets of a Fund.A distribution of these amounts are taxable to you in the manner described above, although the distribution economically constitutes a return of capital to you. Ordinarily, you are required to take distributions by a Fund into income in the year in which they are made.A distribution declared in October, November or December of any year and payable to shareholders of record on a specified date in those months, however, is deemed to be paid by a Fund and received by you on December 31 of that year if the distribution is paid by a Fund in January of the following year. The Fund in which you invest will send you information annually as to the Federal income tax consequences of distributions made (or deemed made) during the year. C. Certain Tax Rules Applicable to Fund Transactions For Federal income tax purposes, when put and call options purchased by a Fund expire unexercised, the premiums paid by a Fund give rise to short-term or long-term capital losses at the time of expiration (depending on the length of the respective exercise periods for the options).When put and call options written by a Fund expire unexercised, the premiums received by a Fund give rise to short-term capital gains at the time of expiration.When a Fund exercises a call, the purchase price of the underlying security is increased by the amount of the premium paid by a Fund.When a Fund exercises a put, the proceeds from the sale of the underlying security are decreased by the premium paid. When a put or call written by a Fund is exercised, the purchase price (selling price in the case of a call) of the underlying security is decreased (increased in the case of a call) for tax purposes by the premium received. Certain listed options, regulated futures contracts and foreign currency contracts are considered “Section 1256 contracts” for Federal income tax purposes.Section 1256 contracts held by a Fund at the end of each tax year are “marked to market” and treated for Federal income tax purposes as though sold for fair market value on the last business day of the tax year.Gains or losses realized by a Fund on Section 1256 contracts generally are considered 60% long-term and 40% short-term capital gains or losses.A Fund can elect to exempt its Section 1256 contracts that are part of a “mixed straddle” (as described below) from the application of Section 1256 of the Code. Any option, futures contract, forward contract or other position entered into or held by a Fund in conjunction with any other position held by that Fund may constitute a “straddle” for Federal income tax purposes.A straddle of which at least one, but not all, the positions are Section 1256 contracts, may constitute a “mixed straddle.”In general, straddles are subject to certain rules that may affect the amount, character and timing of a Fund’s gains and losses with respect to straddle positions by requiring, among other things, that:(1) any loss realized on disposition of one position of a straddle may not be recognized to the extent that a Fund has unrealized gains with respect to the other position in such straddle; (2) a Fund’s holding period in straddle positions be suspended while the straddle exists (possibly resulting in a gain being treated as short-term capital gain rather than long-term capital gain); (3) the losses recognized with respect to certain straddle positions which are part of a mixed straddle and which are non-Section 1256 contracts be treated as 60% long-term and 40% short-term capital loss; (4) losses recognized with 42 respect to certain straddle positions which would otherwise constitute short-term capital losses be treated as long-term capital losses; and (5) the deduction of interest and carrying charges attributable to certain straddle positions may be deferred.Various elections are available to the Funds, which may mitigate the effects of the straddle rules, particularly with respect to mixed straddles.In general, the straddle rules described above do not apply to any straddles held by a Fund if all of the offsetting positions consist of Section 1256 contracts. Under the Code, gains or losses attributable to fluctuations in exchange rates which occur between the time a Fund accrues interest or other receivables or accrues expenses or other liabilities denominated in a foreign currency and the time a Fund actually collects such receivables or pays such liabilities are treated as ordinary income or ordinary loss.Similarly, gains or losses from the disposition of foreign currencies, from the disposition of debt securities denominated in a foreign currency, or from the disposition of a forward contract denominated in a foreign currency which are attributable to fluctuations in the value of the foreign currency between the date of acquisition of the asset and the date of disposition also are treated as ordinary income or loss.These gains or lossesincrease or decrease the amount of a Fund's investment company taxable income available to be distributed to its shareholders as ordinary income, rather than increasing or decreasing the amount of that Fund's net capital gain. If a Fund owns shares in a foreign corporation that constitutes a "passive foreign investment company" (a "PFIC") for Federal income tax purposes and that Fund does not elect to treat the foreign corporation as a "qualified electing fund" within the meaning of the Code, that Fund may be subject to U.S.Federal income taxation on a portion of any "excess distribution" it receives from the PFIC or any gain it derives from the disposition of such shares, even if such income is distributed as a taxable dividend by that Fund to its shareholders.A Fund may also be subject to additional interest charges in respect of deferred taxes arising from such distributions or gains.Any tax paid by a Fund as a result of its ownership of shares in a PFIC will not give rise to any deduction or credit to that Fund or to any shareholder.A PFIC means any foreign corporation (with certain exceptions) if, for the taxable year involved, either (1)it derives at least 75% of its gross income from "passive income" (including interest, dividends, royalties, rents and annuities) or (2)on average, at least 50% of the value (or adjusted tax basis, if elected) of the assets held by the corporation produce "passive income."A Fund could elect to "mark-to market" stock in a PFIC.Under such an election, a Fund would include in gross income (and treat as ordinary income) each taxable year an amount equal to the excess, if any, of the fair market value of the PFIC stock as of the close of the taxable year over a Fund's adjusted basis in the PFIC stock.A Fund would be allowed a deduction for the excess, if any, of the adjusted basis of the PFIC stock over the fair market value of the PFIC stock as of the close of the taxable year, but only to the extent of any net mark-to-market gains included by that Fund for prior taxable years.A Fund's adjusted basis in the PFIC stock would be adjusted to reflect the amounts included in, or deducted from, income under this election.Amounts included in income pursuant to this election, as well as gain realized on the sale or other disposition of the PFIC stock, would be treated as ordinary income.The deductible portion of any mark-to-market loss, as well as loss realized on the sale or other disposition of the PFIC stock to the extent that such loss does not exceed the net mark-to-market gains previously included by a Fund, would be treated as ordinary loss.A Fund generally would not be subject to the deferred tax and interest charge provisions discussed above with respect to PFIC stock for which a mark-to-market election has been made.If a Fund purchases shares in a PFIC and that Fund does elect to treat the foreign corporation as a "qualified electing fund" under the Code, that Fund may be required to include in its income each year a portion of the ordinary income and net capital gains of the foreign corporation, even if this income is not distributed to that Fund. Any such income would be subject to the 90% distribution requirement described above and calendar year distribution requirement described below. D. Federal Excise Tax A 4% non-deductible excise tax is imposed on a regulated investment company that fails to distribute in each calendar year an amount equal to the sum of: (1) 98% of its ordinary taxable income for the calendar year plus; (2) 98% of its capital gain net income for the one-year period ended on October 31 (or December 31, if a Fund so elects) of the calendar year. The balance of a Fund’s income must be distributed during the next calendar year.Each Fund will be treated as having distributed any amount on which it is subject to income tax for any taxable year ending in the calendar year. 43 For purposes of calculating the excise tax, each Fund: (1) reduces its capital gain net income (but not below its net capital gain) by the amount of any net ordinary loss for the calendar year; and (2) excludes foreign currency gains and losses incurred after October 31 of any year in determining the amount of ordinary taxable income for the current calendar year.Each Fund will include foreign currency gains and losses incurred after October 31 in determining ordinary income for the succeeding calendar year. Each Fund intends to make sufficient distributions of its taxable income and capital gain net income prior to the end of each calendar year to avoid liability for the excise tax.Investors should note, however, that a Fund might in certain circumstances be required to liquidate portfolio investments to make sufficient distributions to avoid excise tax liability. E. Redemption of Shares In general, you will recognize gain or loss on the redemption of shares of a Fund in an amount equal to the difference between the proceeds of the redemption and your adjusted tax basis in the shares.All or a portion of any loss so recognized may be disallowed if you purchase a Fund’s shares (for example, by reinvesting dividends) within 30 days before or after the redemption (a so called “wash sale”).If disallowed, the loss will be reflected in an upward adjustment to the basis of the shares purchased.In general, any gain or loss arising from the sale, exchange or redemption of shares of a Fund will be considered capital gain or loss and will be long-term capital gain or loss if the shares were held for longer than one year.Any capital loss arising from the redemption of shares held for six months or less, however, will be treated as a long-term capital loss to the extent of the amount of distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted. Capital losses in any year are deductible only to the extent of capital gains plus, in the case of a non-corporate taxpayer, $3,000 of ordinary income. F. Backup Withholding The Fund will be required in certain cases to withhold and remit to the U.S. Treasury 28% of distributions, and, in the case of failure described in clause (1) below, the proceeds of redemptions of shares (regardless of whether you realize a gain or a loss) otherwise payable to you if you: (1) have failed to provide a correct taxpayer identification number; (2) are subject to backup withholding by the IRS for failure to report the receipt of interest or dividend income properly; or (3) have failed to certify to the Fund that it is not subject to backup withholding or that it is a corporation or other “exempt recipient.” Backup withholding is not an additional tax; rather any amounts so withheld may be credited against a shareholder’s Federal income tax liability or refunded. G. State and Local Taxes The tax rules of the various states of the United States and their local jurisdictions with respect to an investment in a Fund can differ from the Federal income taxation rules described above.These state and local rules are not discussed herein.You are urged to consult your tax advisor as to the consequences of state and local tax rules with respect to an investment in a Fund. H. Foreign Income Tax Investment income received by a Fund from sources within foreign countries and gains it realizes on the disposition of foreign securities may be subject to foreign income taxes withheld at the source.The United States has entered into tax treaties with many foreign countries that may entitle a Fund to a reduced rate of such taxes or exemption from taxes on such income.It is impossible to know the effective rate of foreign tax in advance since the amount of a Fund’s assets to be invested within various countries cannot be determined. If more than 50% of the value of a Fund's total assets at the close of its taxable year consists of stocks or securities of foreign corporations, that Fund will be eligible and intends to file an election with the Internal Revenue Service to pass through to its shareholders the amount of foreign taxes paid by that Fund.However, there can be no assurance that a Fund will be able to do so.Pursuant to this election, you will be required to (1) include in gross income (in addition to taxable dividends actually received) your pro rata 44 share of foreign taxes paid by a Fund in which you invest, (2) treat your pro rata share of such foreign taxes as having been paid by you and (3) either deduct such pro rata share of foreign taxes in computing your taxable income or treat such foreign taxes as a credit against Federal income taxes.You may be subject to rules which limit or reduce your ability to fully deduct, or claim a credit for, your pro rata share of the foreign taxes paid by that Fund in which you invest. 7.Other Matters A. The Trust and Its Shareholders 1. General Information Forum Funds was organized as a statutory trust under the laws of the State of Delaware on August 29, 1995. On January 5, 1996, the Trust succeeded to the assets and liabilities of Forum Funds, Inc. The Trust and each series and class thereof will continue indefinitely until terminated. The Trust is registered as an open-end, management investment company under the 1940 Act.The Trust registered for sale shares of beneficial interest in its series.As of the date hereof, the Trust consisted of the following shares of beneficial interest: Absolute Opportunities Fund (1) Absolute Strategies Fund (2) Adams Harkness Small Cap Growth Fund Auxier Focus Fund (3) Beck, Mack & Oliver Global Equity Fund Beck, Mack & Oliver Partners Fund DF Dent Premier Growth Fund Fountainhead Special Value Fund Golden Large Cap Core Fund (4) Golden Small Cap Core Fund (4) Grisanti Brown Value Fund (5) Lou Holland Growth Fund (6) Merk Absolute Return Currency Fund (4) Merk Asian Currency Fund (4) Merk Hard Currency Fund (4) Payson Total Return Fund Polaris Global Value Fund The BeeHive Fund UCM Credit Floating NAV Fund (1) UCM Floating NAV Fund (1) UCM Government Floating NAV Fund (1) Waterville Large Cap Value Fund (4) (1)The Trust registered for sale shares of beneficial interest in an Institutional class of this series. The Trust registered for sale shares of beneficial interest in Institutional and R classes of this series.Effective August 1, 2009, Class C shares were converted to R shares. The Trust registered for sale shares of beneficial interest in Investor, A and C classes of this series.Effective August 27, 2008, Class C shares were converted to Investor Shares. The Trust registered for sale shares of beneficial interest in Institutional and Investor classes of this series.Currently Investor Shares of the Golden Large Cap Core Fund and Golden Small Cap Core Fund are not offered for sale. The Trust registered for sale shares of beneficial interest in an I Shares class of this series.Previously, Grisanti Brown Value Fund’s I share class was named “Institutional Shares.” The Trust registered for sale shares of beneficial interest in Investor, Institutional, A and C classes of this series.Currently C shares are not offered for sale. The Trust has an unlimited number of authorized shares of beneficial interest.The Board may, without shareholder approval, divide the authorized shares into an unlimited number of separate series and may divide series into classes of shares; the costs of doing so will be borne by the Trust. 2. Series and Classes of the Trust Each series or class of the Trust may have a different expense ratio and its expenses will effect each class’ performance.For more information on any other series or class of shares of the Trust, investors may contact the Transfer Agent. 3. Shareholder Voting and Other Rights Each share of each series of the Trust and each class of shares has equal dividend, distribution, liquidation and voting rights.Fractional shares have those rights proportionately, except that expenses related to the 45 distribution of the shares of each series or class (and certain other expenses such as transfer agency, shareholder service and administration expenses) are borne solely by those shares.Each series or class votes separately with respect to the provisions of any Rule 12b-1 plan which pertains to the series or class and other matters for which separate series or class voting is appropriate under applicable law.Generally, shares will be voted separately by individual series except if: (1) the 1940 Act requires shares to be voted in the aggregate and not by individual series; and (2) when the Trustees determine that the matter affects more than one series and all affected series must vote.The Trustees may also determine that a matter only affects certain series or classes of the Trust and thus only those such series or classes are entitled to vote on the matter.Delaware law does not require the Trust to hold annual meetings of shareholders, and it is anticipated that shareholder meetings will be held only when specifically required by Federal or state law.There are no conversion or preemptive rights in connection with shares of the Trust. All shares, when issued in accordance with the terms of the offering, will be fully paid and non-assessable. A shareholder in a series is entitled to the shareholder’s pro rata share of all distributions arising from that series’ assets and, upon redeeming shares, will receive the portion of the series’ net assets represented by the redeemed shares. Shareholders representing 10% or more of the Trust’s (or a series’) shares may, as set forth in the Trust Instrument, call meetings of the Trust (or series) for any purpose related to the Trust (or series), including, in the case of a meeting of the Trust, the purpose of voting on removal of one or more Trustees. 4. Termination or Reorganization of Trust or Its Series The Trustees, may, without prior shareholder approval, change the form of organization of the Trust by merger, consolidation or incorporation, so long as the surviving entity is an open-end management investment company.Under the trust instrument, the Trustees may also, without shareholder vote, sell and convey all or substantially all of the assets of the Trust to another trust, partnership, association or corporation, or cause the Trust to incorporate in the State of Delaware, so long as the surviving entity is an open-end, management investment company that will succeed to or assume the Trust’s registration statement. Under the trust instrument, the Trustees may, with shareholder consent, sell or convey the assets of series created on or before May 1, 1999, or reorganize those series into another investment company registered under the 1940 Act.The sale or conveyance of assets of series created after May 1, 1999, or the reorganization of those series into another investment company registered under the 1940 Act may be effected by the Trustees without shareholder consent. B. Fund Ownership As of July 1, 2010 the Trustees and officers of the Trust in the aggregate owned less than 1% of the outstanding shares of beneficial interest of the Funds. As of June 24, 2010, certain shareholders of record owned 5% or more of the shares of a Fund.Shareholders known by a Fund to own beneficially 5% or more of a class of shares of the Funds are listed in Table 9 in Appendix B. From time to time, certain shareholders may own a large percentage of the shares of a Fund.Accordingly, those shareholders may be able to greatly affect (if not determine) the outcome of a shareholder vote.As of June 24, 2010, the following shareholders may be deemed to control a Fund. "Control" for this purpose is the ownership of more than 25% of a Fund's outstanding voting securities. MERK ABSOLUTE RETURN CURRENCY FUND Institutional class Shareholder and Address % of Fund 46 MERK INVESTMENTS LLC PALO ALTO, CA 94301 CHARLES SCHWAB & CO INC ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104-4122 Investor class Shareholder and Address % of Fund None MERK ASIAN CURRENCY FUND Institutional class Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 Investor class Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 MERK HARD CURRENCY FUND Institutional class Shareholder and Address % of Fund CHARLES SCHWAB & CO INC ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104-4122 DBTCO P.O. BOX 747 DUBUQUE, IA 52004-0747 Investor class Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 C. Limitations on Shareholders’ and Trustees’ Liability Delaware law provides that a Fund’s shareholders are entitled to the same limitations of personal liability extended to stockholders of private corporations for profit. In the past, the Trust believes that the securities regulators of some states, however, have indicated that they and the courts in their states may decline to apply Delaware law on this point.The Trust’s Trust Instrument (the document that governs the operation 47 of the Trust) contains an express disclaimer of shareholder liability for the debts, liabilities, obligations and expenses of the Trust.The Trust’s Trust Instrument provides for indemnification out of each series’ property of any shareholder or former shareholder held personally liable for the obligations of the series.The Trust Instrument also provides that each series shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the series and satisfy any judgment thereon.Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which Delaware law does not apply, no contractual limitation of liability was in effect and the portfolio is unable to meet its obligations.The Administrator believes that, in view of the above, there is no risk of personal liability to shareholders. The Trust Instrument provides that the Trustees shall not be liable to any person other than the Trust and its shareholders.In addition, the Trust Instrument provides that the Trustees shall not be liable for any conduct whatsoever, provided that a Trustee is not protected against any liability to which he would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office. D. Proxy Voting Procedures A copy of the Trust’s and Adviser’s proxy voting procedures are included in Appendix C and D, respectively.Information regarding how each Fund voted proxies relating to portfolio securities during the twelve-month period ended June 30 is available (1) without charge, upon request, by contacting the Transfer Agent at (866) 637-5386 and (2) on the SEC’s website at www.sec.gov. E. Code of Ethics The Trust, the Adviser and the Distributor have each adopted a code of ethics under Rule 17j-1 of the 1940 Act which are designed to eliminate conflicts of interest between the Funds and personnel of the Trust, the Adviser and the Distributor.The codes permit such personnel to invest in securities, including securities that may be purchased or held by the Funds, subject to certain limitations. F. Registration Statement This SAI and the Prospectus do not contain all the information included in the Trust’s registration statement filed with the SEC under the 1933 Act with respect to the securities offered hereby.The registration statement, including the exhibits filed therewith, may be examined at the office of the SEC in Washington, D.C. Statements contained herein and in the Prospectus as to the contents of any contract or other documents are not necessarily complete, and, in each instance, are qualified by, reference to the copy of such contract or other documents filed as exhibits to the registration statement. G. Financial Statements The Funds’ Financial Statements and Financial Highlights for the Funds’ fiscal year ended March 31, 2010, are incorporated by reference into this SAI from the Funds’ Annual Reportto shareholders. The Financial Statements and Financial Highlights for the fiscal year ended March 31, 2010, have been audited by BBD,an independent registered public accounting firm, as stated in its report, which is incorporated herein by reference, and have been so incorporated in reliance upon reports of such firm, given upon its authority as an expert in accounting and auditing. 48 Appendix A – Description of Securities Ratings A. Long-Term Ratings 1. Moody’s Investors Service – Long-Term Corporate Obligation Ratings Moody’s long-term obligation ratings are opinions of the relative credit risk of fixed-incomeobligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings use Moody’s Global Scale and reflect both the likelihood of default and any financial loss suffered in the event of default. Aaa Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa Obligations rated Baa are subject to moderate credit risk. They are considered medium grade and as such may possess certain speculative characteristics. Ba Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B Obligations rated B are considered speculative and are subject to high credit risk. Caa Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Note Moody's appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. 2. Standard and Poor’s – Long-Term Issue Credit Ratings (including Preferred Stock) Issue credit ratings are based, in varying degrees, on the following considerations: ·Likelihood of payment—capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; ·Nature of and provisions of the obligation; ·Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors' rights. Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the event of default. Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above. (Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) AAA An obligation rated 'AAA' has the highest rating assigned by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is extremely strong. A-1 AA An obligation rated 'AA' differs from the highest-rated obligations only to a small degree. The obligor's capacity to meet its financial commitment on the obligation is very strong. A An obligation rated 'A' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor's capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated 'BBB' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Note Obligations rated 'BB', 'B', 'CCC', 'CC', and 'C' are regarded as having significant speculative characteristics. 'BB' indicates the least degree of speculation and 'C' the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated 'BB' is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. B An obligation rated 'B' is more vulnerable to nonpayment than obligations rated 'BB', but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor's capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated 'CCC' is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated 'CC' is currently highly vulnerable to nonpayment. C A 'C' rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the 'C' rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument's terms. D An obligation rated 'D' is in payment default. The 'D' rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Note Plus (+) or minus (-). The ratings from 'AA' to 'CCC' may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor's does not rate a particular obligation as a matter of policy. 3. Fitch – International Long-Term Credit Ratings International Long-Term Credit Ratings (LTCR) may also be referred to as Long-Term Ratings. When assigned to most issuers, it is used as a benchmark measure of probability of default and is A-2 formally described as an Issuer Default Rating (IDR). The major exception is within Public Finance, where IDRs will not be assigned as market convention has always focused on timeliness and does not draw analytical distinctions between issuers and their underlying obligations. When applied to issues or securities, the LTCR may be higher or lower than the issuer rating (IDR) to reflect relative differences in recovery expectations. The following rating scale applies to foreign currency and local currency ratings: Investment Grade AAA Highest credit quality. 'AAA' ratings denote the lowest expectation of credit risk. They are assigned only in case of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA Very high credit quality. 'AA' ratings denote expectations of very low credit risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A High credit quality. 'A' ratings denote expectations of low credit risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher ratings. BBB Good credit quality. 'BBB' ratings indicate that there are currently expectations of low credit risk. The capacity for payment of financial commitments is considered adequate but adverse changes in circumstances and economic conditions are more likely to impair this capacity.This is the lowest investment grade category. Speculative Grade BB Speculative. 'BB' ratings indicate that there is a possibility of credit risk developing, particularly as the result of adverse economic change over time; however, business or financial alternatives may be available to allow financial commitments to be met. Securities rated in this category are not investment grade. B Highly speculative.'B' ratings indicate that significant credit risk is present, but a limited margin of safety remains. Financial commitments are currently being met; however, capacity for continued payment is contingent upon a sustained, favorable business and economic environment. CCC Default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. CC Default of some kind appears probable. C Default is imminent. RD Indicates an entity that has failed to make due payments (within the applicable grace period) on some but not all material financial obligations, but continues to honor other classes of obligations. D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Default generally is defined as one of the following: ·Failure of an obligor to make timely payment of principal and/or interest under the contractual terms of any financial obligation; ·The bankruptcy filings, administration, receivership, liquidation or other winding-up or A-3 cessation of business of an obligor; ·The distressed or other coercive exchange of an obligation, where creditors were offered securities with diminished structural or economic terms compared with the existing obligation. Default ratings are not assigned prospectively; within this context, non-payment on an instrument that contains a deferral feature or grace period will not be considered a default until after the expiration of the deferral or grace period. Issuers will be rated 'D' upon a default. Defaulted and distressed obligations typically are rated along the continuum of 'C' to 'B' ratings categories, depending upon their recovery prospects and other relevant characteristics. Additionally, in structured finance transactions, where analysis indicates that an instrument is irrevocably impaired such that it is not expected to meet pay interest and/or principal in full in accordance with the terms of the obligation's documentation during the life of the transaction, but where no payment default in accordance with the terms of the documentation is imminent, the obligation may be rated in the 'B' or 'CCC-C' categories. Default is determined by reference to the terms of the obligations' documentation. Fitch will assign default ratings where it has reasonably determined that payment has not been made on a material obligation in accordance with the requirements of the obligation's documentation, or where it believes that default ratings consistent with Fitch's published definition of default are the most appropriate ratings to assign. Note The modifiers "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the 'AAA' Long-term rating category, to categories below 'CCC', or to Short-term ratings other than 'F1'. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) B. Preferred Stock Ratings 1. Moody’s Investors Service aaa An issue which is rated “aaa” is considered to be a top-quality preferred stock. This rating indicates good asset protection and the least risk of dividend impairment within the universe of preferred stocks. aa An issue which is rated “aa” is considered a high-grade preferred stock. This rating indicates that there is a reasonable assurance the earnings and asset protection will remain relatively well-maintained in the foreseeable future. a An issue which is rated “a” is considered to be an upper-medium grade preferred stock. While risks are judged to be somewhat greater than in the “aaa” and “aa” classification, earnings and asset protection are, nevertheless, expected to be maintained at adequate levels. baa An issue which is rated “baa” is considered to be a medium-grade preferred stock, neither highly protected nor poorly secured. Earnings and asset protection appear adequate at present but may be questionable over any great length of time. ba An issue which is rated “ba” is considered to have speculative elements and its future cannot be considered well assured. Earnings and asset protection may be very moderate and not well safeguarded during adverse periods. Uncertainty of position characterizes preferred stocks in this class. b An issue which is rated “b” generally lacks the characteristics of a desirable investment. Assurance of dividend payments and maintenance of other terms of the issue over any long period of time may be small. A-4 caa An issue which is rated “caa” is likely to be in arrears on dividend payments. This rating designation does not purport to indicate the future status of payments. ca An issue which is rated “ca” is speculative in a high degree and is likely to be in arrears on dividends with little likelihood of eventual payments. c This is the lowest rated class of preferred or preference stock. Issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Note Moody’s applies numerical modifiers 1, 2, and 3 in each rating classification; The modifier 1 indicates that the security ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking and the modifier 3 indicates that the issue ranks in the lower end of its generic rating category. C. Short Term Ratings 1. Moody’s Investors Service Moody's short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments. Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody's employs the following designations to indicate the relative repayment ability of rated issuers: P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. 2. Standard and Poor’s A-1 A short-term obligation rated 'A-1' is rated in the highest category by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor's capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated 'A-2' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor's capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated 'A-3' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. A-5 B A short-term obligation rated 'B' is regarded as having significant speculative characteristics. Ratings of 'B-1', 'B-2', and 'B-3' may be assigned to indicate finer distinctions within the 'B' category. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. B-1 A short-term obligation rated 'B-1' is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-2 A short-term obligation rated 'B-2' is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-3 A short-term obligation rated 'B-3' is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C A short-term obligation rated 'C' is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D A short-term obligation rated 'D' is in payment default. The 'D' rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Note Dual Ratings.Standard & Poor's assigns "dual" ratings to all debt issues that have a put option or demand feature as part of their structure. The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature. The long-term rating symbols are used for bonds to denote the long-term maturity and the short-term rating symbols for the put option (for example, 'AAA/A-1+'). With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, 'SP-1+/A-1+'). 3. Fitch The following ratings scale applies to foreign currency and local currency ratings. A Short-term rating has a time horizon of less than 13 months for most obligations, or up to three years for US public finance, in line with industry standards, to reflect unique risk characteristics of bond, tax, and revenue anticipation notes that are commonly issued with terms up to three years. Short-term ratings thus place greater emphasis on the liquidity necessary to meet financial commitments in a timely manner. F1 Highest credit quality. Indicates the strongest capacity for timely payment of financial commitments; may have an added "+" to denote any exceptionally strong credit feature. F2 Good credit quality. A satisfactory capacity for timely payment of financial commitments, but the margin of safety is not as great as in the case of the higher ratings. F3 Fair credit quality. The capacity for timely payment of financial commitments is adequate; however, near term adverse changes could result in a reduction to non investment grade. B Speculative. Minimal capacity for timely payment of financial commitments, plus vulnerability to near term adverse changes in financial and economic conditions. A-6 C High default risk. Default is a real possibility. Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Note The modifiers "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the 'AAA' Long-term rating category, to categories below 'CCC', or to Short-term ratings other than 'F1'. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) A-7 APPENDIX B – MISCELLANEOUS TABLES Table 1 – Investment Advisory Fees The following table shows the dollar amount of advisory fees accrued by the Funds, the amount of fee that was waived by the Adviser, if any, and the actual fee received by the Adviser. Merk Absolute Return Currency Fund Advisory Fees Accrued Advisory Fees Waived Advisory Fees Retained Year ended March 31, 2010 $0 Year ended March 31, 2009 N/A N/A N/A Merk Asian Currency Fund Advisory Fees Accrued Advisory Fees Waived Advisory Fees Retained Year ended March 31, 2010 $0 Year ended March 31, 2009 Merk Hard Currency Fund Advisory Fees Accrued Advisory Fees Waived Advisory Fees Retained Year ended March 31, 2010 $0 Year ended March 31, 2009 Year ended March 31, 2008 Table 2 – Distribution Fees (Investor Shares) The following table shows the dollar amount of fees payable by the Funds, pursuant to the 12b-1 Distribution Plan, the amount of fee that was waived by the Distributor or its agents, if any, and the actual fees received by the Distributor or its agents. Merk Absolute Return Currency Fund Fees Accrued Fees Waived Fees Retained Year ended March 31, 2010 $0 Year ended March 31, 2009 N/A N/A N/A Merk Asian Currency Fund Fees Accrued Fees Waived Fees Retained Year ended March 31, 2010 $0 Year ended March 31, 2009 $0 Merk Hard Currency Fund Fees Accrued Fees Waived Fees Retained Year ended March 31, 2010 $0 Year ended March 31, 2009 $0 Table 3 – Administration Fees The following table shows the dollar amount of administration fees paid by the Adviser (under the Advisory Agreement) to Atlantic (beginning June 2, 2008)and to Citi (for the period January 1, 2008 to June 1, 2008), the amount of fees that was waived by Atlantic and Citi, if any, and the actual fees received by Atlantic and Citi. B-1 Merk Absolute Return Currency Fund Administration Fees Accrued Administration Fees Waived Administration Fees Retained Year ended March 31, 2010 Year ended March 31, 2009 N/A N/A N/A Merk Asian Currency Fund Administration Fees Accrued Administration Fees Waived Administration Fees Retained Year ended March 31, 2010 Year ended March 31, 2009 $0 Merk Hard Currency Fund Administration Fees Accrued Administration Fees Waived Administration Fees Retained Year ended March 31, 2010 Year ended March 31, 2009 $0 Year ended March 31, 2008 $0 Table 4 – Compliance Fees The following table shows the dollar amount of compliance service fees paid by the Adviser (under the Advisory Agreement) to Atlantic (beginning June 1, 2008) and to FCS (for the period January 1, 2008 to May 31, 2008), the amount of the fees that was waived by Atlantic and FCS, if any, and the actual fees received by Atlantic and FCS. Merk Absolute Return Currency Fund Compliance Fees Accrued Compliance Fees Waived Compliance Fees Retained Year ended March 31, 2010 Year ended March 31, 2009 N/A N/A N/A Merk Asian Currency Fund Compliance Fees Accrued Compliance Fees Waived Compliance Fees Retained Year ended March 31, 2010 Year ended March 31, 2009 Merk Hard Currency Fund Compliance Fees Accrued Compliance Fees Waived Compliance Fees Retained Year ended March 31, 2010 Year ended March 31, 2009 Year ended March 31, 2008 $0 Table 5 – Commissions The following table shows the aggregate brokerage commissions paid by the Funds. Merk Absolute Return Currency Fund Total Brokerage Commissions Total Brokerage Commissions ($) Paid to an Affiliate of the Fund, Adviser or Distributor % of Brokerage Commissions Paid to an Affiliate of the Fund, Adviser or Distributor % of Transactions Executed by an Affiliate of the Fund, Adviser or Distributor Year ended March 31, 2010 $0 $0 0% 0% B-2 Year ended March 31, 2009 N/A N/A N/A N/A Merk Asian Currency Fund Total Brokerage Commissions Total Brokerage Commissions ($) Paid to an Affiliate of the Fund, Adviser or Distributor % of Brokerage Commissions Paid to an Affiliate of the Fund, Adviser or Distributor % of Transactions Executed by an Affiliate of the Fund, Adviser or Distributor Year ended March 31, 2010 $0 $0 0% 0% Year ended March 31, 2009 $0 $0 0% 0% Merk Hard Currency Fund Total Brokerage Commissions Total Brokerage Commissions ($) Paid to an Affiliate of the Fund, Adviser or Distributor % of Brokerage Commissions Paid to an Affiliate of the Fund, Adviser or Distributor % of Transactions Executed by an Affiliate of the Fund, Adviser or Distributor Year ended March 31, 2010 $0 0% 0% Year ended March 31, 2009 $0 0% 0% Year ended March 31, 2008 $0 0% 0% Table 6 – Directed Brokerage The following table lists each broker to whom the Funds directed brokerage in return for research services, the amount of transactions so directed and the amount of commissions generated therefrom. Merk Absolute Return Currency Fund Broker Amount Directed Amount of Commissions Generated Year ended March 31, 2010 N/A N/A N/A Merk Asian Currency Fund Broker Amount Directed Amount of Commissions Generated Year ended March 31, 2010 N/A N/A N/A Merk Hard Currency Fund Broker Amount Directed Amount of Commissions Generated Year ended March 31, 2010 N/A N/A N/A Table 7 – Securities of Regular Brokers or Dealers The following table lists the regular brokers and dealers of the Funds whose securities (or the securities of the parent company) were acquired during the past fiscal year and the aggregate value of each Fund’s holdings of those securities as of the Funds’ most recent fiscal year end. B-3 Regular Broker Dealer (Merk Absolute Return Currency Fund) Value Held N/A N/A Regular Broker Dealer (Merk Hard Currency Fund) Value Held N/A N/A Regular Broker Dealer (Merk Asian Currency Fund) Value Held N/A N/A Table 8 – 5% Shareholders The following table lists (1) the persons who owned of record 5% or more of the outstanding Investor class shares and Institutional class shares of the of the Funds; and (2) any person known by the Funds to own beneficially 5% or more of the Investor class and Institutional class of the Fund shares, as of June 24, 2010: MERK ABSOLUTE RETURN CURRENCY FUND Institutional class Shareholder and Address % of Fund MERK INVESTMENTS LLC PALO ALTO, CA 94301 CHARLES SCHWAB & CO INC ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104-4122 ALEXANDER MERK AND HANNA TIKKANEN MERK JT TEN WROS PALO ALTO, CA 94301 Investor class Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 NATIONAL FINANCIAL SERVICES LLC ONE WORLD FINANCIAL CTR 5TH FL NEW YORK, NY 10281 MERK ASIAN CURRENCY FUND Institutional class Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 B-4 Investor class Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 NATIONAL FINANCIAL SERVICES LLC ONE WORLD FINANCIAL CTR 5TH FL NEW YORK, NY 10281 TD AMERITRADE INC FOR THE EXCLUSIVE BENEFIT OF OUR CLIENTS PO BOX 2226 OMAHA, NE 68103-2226 MERK HARD CURRENCY FUND Institutional class Shareholder and Address % of Fund CHARLES SCHWAB & CO INC ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104-4122 DBTCO P.O. BOX 747 DUBUQUE, IA 52004-0747 TD AMERITRADE INC FOR THE EXCLUSIVE BENEFIT OF OUR CLIENTS PO BOX 2226 OMAHA, NE 68103-2226 FIRST NATIONAL BANK OF OMAHA PENFIRN C. P.O. BOX 3327 OMAHA, NE 68103 Investor class Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 NATIONAL FINANCIAL SERVICES LLC ONE WORLD FINANCIAL CTR 5TH FL NEW YORK, NY 10281 TD AMERITRADE INC FOR THE EXCLUSIVE BENEFIT OF OUR CLIENTS PO BOX 2226 OMAHA, NE 68103-2226 B-5 APPENDIX C – PROXY VOTING PROCEDURES FORUM FUNDS POLICIES AND PROCEDURES FOR SHAREHOLDER VOTING July 31, 2003 As Amended September 14, 2004 and December 11, 2009 SECTION 1.PURPOSE Shareholders of the various series of Forum Funds (the "Trust") expect the Trust to vote proxies received from issuers whose voting securities are held by a series of the Trust (each a "Fund"). The Trust exercises its voting responsibilities as a fiduciary, with the goal of maximizing the value of the Trust's and its shareholders' investments. This document describes the Policies and Procedures for Voting Proxies ("Policies") received from issuers whose voting securities are held by each Fund. SECTION 2.RESPONSIBILITIES Adviser. Pursuant to the investment advisory agreements between the Trust and the investment advisers providing advisory services to the Funds, the Trust has delegated the authority to vote proxies received by a Fund regarding securities contained in its portfolio to its investment adviser (each an "Adviser"). These Policies are to be implemented by each Adviser of each Fund for which it provides advisory services. To the extent that these Policies do not cover potential voting issues with respect to proxies received by a Fund, the Adviser shall act on behalf of the applicable Fund to promote the Fund's investment objectives, subject to the provisions of these Policies. The Adviser shall periodically inform its employees (i) that they are under an obligation to be aware of the potential for conflicts of interest on the part of the Adviser with respect to voting proxies on behalf of the Funds, both as a result of the employee's personal relationships and due to circumstances that may arise during the conduct of the Adviser's business, and (ii) that employees should bring conflicts of interest of which they become aware to the attention of the management of the Adviser. The Adviser shall be responsible for coordinating the delivery of proxies by the Fund's custodian to the Adviser or to an agent of the Adviser selected by the Adviser to vote proxies with respect to which the Adviser has such discretion (a "Proxy Voting Service"). Reporting. The Adviser shall provide periodic reports to the Trust as to the implementation and operation of these Policies and the proxy voting policies and procedures of the Adviser as they relate to the Funds. SECTION 3.SCOPE These Policies summarize the Trust's positions on various issues of concern to investors in issuers of publicly-traded voting securities, and give guidance about how each Adviser should vote the Fund's shares on each issue raised in a proxy statement. These Policies are designed to reflect the types of issues that are typically presented in proxy statements for issuers in which a Fund may invest; they are not meant to cover every possible proxy voting issue that might arise. Accordingly, the specific policies and procedures listed below are not exhaustive and do not address all potential voting issues or the intricacies that C-1 may surround specific issues in all cases. For that reason, there may be instances in which votes may vary from these Policies. SECTION 4.POLICIES AND PROCEDURES FOR VOTING PROXIES (A) General Use of Adviser Proxy Voting Guidelines or Proxy Voting Service. If (A) the Adviser has proprietary proxy voting guidelines that it uses for its clients or the Adviser uses a Proxy Voting Service and the Proxy Voting Service has published guidelines for proxy voting; (B) the Trust’s Board of Trustees (the “Board”) has been notified that the Adviser intends to use such Adviser or Proxy Voting Service proxy voting guidelines to vote an applicable Fund’s proxies and has approved such guidelines; and (C) the Adviser’s or Proxy Voting Service’s Guidelines are filed as an exhibit to the applicable Fund’s Registration Statement (each considered “Adviser Guidelines”), then the Adviser may vote, or may delegate to the Proxy Voting Service the responsibility to vote, the Fund’s proxies consistent with such Adviser Guidelines. Absence of Proxy Voting Guidelines.In the absence of Adviser Guidelines, the Adviser shall vote the Fund’s proxies consistent with Sections B and C below. (B) Routine Matters As the quality and depth of management is a primary factor considered when investing in an issuer, the recommendation of the issuer’s management on any issue will be given substantial weight. The position of the issuer's management will not be supported in any situation where it is determined not to be in the best interests of the Fund's shareholders. (1)Election of Directors. Proxies should be voted for a management-proposed slate of directors unless there is a contested election of directors or there are other compelling corporate governance reasons for withholding votes for such directors. Management proposals to limit director liability consistent with state laws and director indemnification provisions should be supported because it is important for companies to be able to attract qualified candidates. (2)Appointment of Auditors. Management recommendations will generally be supported. (3)Changes in State of Incorporation or Capital Structure. Management recommendations about reincorporation should be supported unless the new jurisdiction in which the issuer is reincorporating has laws that would materially dilute the rights of shareholders of the issuer. Proposals to increase authorized common stock should be examined on a case-by-case basis. If the new shares will be used to implement a poison pill or another form of anti-takeover device, or if the issuance of new shares could excessively dilute the value of outstanding shares upon issuance, then such proposals should be evaluated to determine whether they are in the best interest of the Fund's shareholders. (C) Non-Routine Matters (1)Corporate Restructurings, Mergers and Acquisitions. These proposals should be examined on a case-by-case basis. (2)Proposals Affecting Shareholder Rights. Proposals that seek to limit shareholder C-2 rights, such as the creation of dual classes of stock, generally should not be supported. (3)Anti-takeover Issues. Measures that impede takeovers or entrench management will be evaluated on a case-by-case basis taking into account the rights of shareholders and the potential effect on the value of the company. (4)Executive Compensation. Although management recommendations should be given substantial weight, proposals relating to executive compensation plans, including stock option plans, should be examined on a case-by-case basis to ensure that the long-term interests of management and shareholders are properly aligned. (5)Social and Political Issues. These types of proposals should generally not be supported if they are not supported by management unless they would have a readily-determinable, positive financial effect on shareholder value and would not be burdensome or impose unnecessary or excessive costs on the issuer. (D)Conflicts of Interest Each Adviser is responsible for maintaining procedures to identify conflicts of interest and, when applicable, determining the adequacy of a Proxy Voting Service’s procedures to identify conflicts. The Trust recognizes that under certain circumstances an Adviser or Proxy Voting Service may have a conflict of interest in voting proxies on behalf of a Fund advised by the Adviser. A "conflict of interest" includes, for example, any circumstance when the Fund, the Adviser, the principal underwriter, the Proxy Voting Service or one or more of their affiliates (including officers, directors and employees) knowingly does business with, receives compensation from, or sits on the board of, a particular issuer or closely affiliated entity, and, therefore, may appear to have a conflict of interest between its own interests and the interests of Fund shareholders in how proxies of that issuer are voted. If a Proxy Voting Service determines it has a conflict of interest with respect to voting proxies on behalf of the Fund, the Adviser shall vote the proxy in the best interests of the Fund and its shareholders. If the Adviser determines that it has a conflict of interest with respect to voting proxies on behalf of a Fund, then the Adviser shall contact the Chairman of the Board. In the event that the Chairman determines that he has a conflict of interest, the Chairman shall submit the matter for determination to another member of the Board who is not an "interested person" of the Trust, as defined in the Investment Company Act of 1940, as amended. In making a determination, the Chairman will consider the best interests of Fund shareholders and may consider the recommendations of the Adviser or independent third parties that evaluate proxy proposals. The Adviser will vote the proposal according to the determination and maintain records relating to this process. (E)Abstention The Trust may abstain from voting proxies in certain circumstances. The Adviser or the Chairman of the Board may determine, for example, that abstaining from voting is appropriate if voting may be unduly burdensome or expensive, or otherwise not in the best economic interest of the Fund's shareholders, such as when foreign proxy issuers impose unreasonable or expensive voting or holding requirements or when the costs to the Fund to effect a vote would be uneconomic relative to the value of the Fund's investment in the issuer. C-3 APPENDIX D – ADVISER PROXY VOTING PROCEDURES MERK INVESTMENTS, LLC PROXY VOTING PROCEDURES AND POLICIES Proxy Voting Policy Notice Updated July 1, 2010 Adviser is committed to minimizing conflicts of interest when voting proxies on behalf of the Funds, Adviser’s clients, and strives to ensure that proxies are voted in the best interest of the Funds’ shareholders. Adviser has adopted the following: 1) For routine matters, as the quality and depth of management is a primary factor considered when investing in an issuer, the recommendation of the issuer’s management on any issue will be given substantial weight.The position of the issuer’s management will not be supported in any situation where Adviser assesses that it is not in the best interests of the Funds’ shareholders. 2) For non-routine matters, such proposals should be examined on a case-by-case basis. 3) Adviser may abstain from voting a proxy if such vote cannot be cast with commercially reasonable efforts or if Adviser deems it to be in the best interest of the Funds’ shareholders to abstain from voting a proxy. Responsibility Adviser’s Chief Compliance Officer has the responsibility for the implementation and monitoring of Adviser’s proxy voting policy, practices and record keeping, including outlining Adviser’s voting guidelines in its procedures. Procedure Adviser has adopted procedures to implement Adviser’s policy and reviews to monitor and insure Adviser’s policy is observed, implemented properly and amended or updated, as appropriate, which include the following: 1) Absent material conflicts, Adviser will determine how it should vote the proxy in accordance with applicable voting guidelines, complete the proxy andvote the proxy in a timely and appropriate manner. 2) The Adviser recognizes that under certain circumstances it may have a conflict of interest in voting proxies on behalf of the Funds. If the Adviser determines that it has a conflict of interest with respect to voting proxies on behalf of the Funds, then the Adviser shall contact the Chairman of the Board of Forum Funds.In the event that the Chairman determines that he has a conflict of interest, the Chairman shall submit the matter for determination to another member of the Board who is not an “interested person” of the Trust, as defined in the Investment Company Act of 1940, as amended.In making a determination, the Chairman will consider the best interests of Fund shareholders and may consider the recommendations of the Adviser or independent third parties that evaluate proxy proposals.The Adviser will vote the proposal according to the determination and maintain records relating to this process. Recordkeeping Adviser’s Chief Compliance Officer shall retain the following proxy records in accordance with the SEC’s five-year retention requirement: · These policies and procedures and any amendments; · Each proxy statement that Adviser receives; · A record of each vote that Adviser casts; · Any documents prepared by the Adviser that were material to making a decision how to vote proxies, or that memorializes the basis of that decision. D-1
